Exhibit 10.3

 

STOCK PURCHASE AND STOCKHOLDERS’ AGREEMENT

 

DATED AS OF

 

September 3, 2003

 

AMONG

 

JOSTENS HOLDING CORP.

 

JOSTENS IH CORP.

 

AND

 

THE STOCKHOLDERS PARTIES HERETO

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1

DEFINITIONS

 

 

 

 

 

 

 

SECTION 1.01.

Definitions

 

 

 

 

 

 

ARTICLE 2

PURCHASE AND SALE OF SHARES

 

 

 

 

 

 

 

SECTION 2.01.

Sale

 

 

 

 

 

 

 

SECTION 2.02.

Closing

 

 

 

 

 

 

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF THE DLJMB FUNDS, THE COMPANY AND INTERMEDIATE
HOLDINGS

 

 

 

 

 

 

 

SECTION 3.01.

DLJMB Funds

 

 

 

 

 

 

 

SECTION 3.02.

The Company

 

 

 

 

 

 

 

SECTION 3.03.

Intermediate Holdings

 

 

 

 

 

 

ARTICLE 4

REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF THE SYNDICATE STOCKHOLDERS

 

 

 

 

 

 

 

SECTION 4.01.

Organization

 

 

 

 

 

 

 

SECTION 4.02.

Authorization

 

 

 

 

 

 

 

SECTION 4.03.

No Prohibition

 

 

 

 

 

 

 

SECTION 4.04.

No Brokers or Finders

 

 

 

 

 

 

 

SECTION 4.05.

Investment Representations

 

 

 

 

 

 

 

SECTION 4.06.

No Implied Warranties

 

 

 

 

 

 

ARTICLE 5

CONDITIONS TO OBLIGATIONS OF EACH SYNDICATE STOCKHOLDER AT CLOSING

 

 

 

 

 

 

 

SECTION 5.01.

Representations and Warranties

 

 

 

 

 

 

 

SECTION 5.02.

Performance

 

 

 

 

 

 

 

SECTION 5.03.

Qualifications

 

 

 

 

 

 

ARTICLE 6

CONDITIONS TO THE OBLIGATIONS OF THE DLJMB FUNDS AT CLOSING

 

 

 

 

 

 

 

SECTION 6.01.

Representations and Warranties

 

 

 

 

 

 

 

SECTION 6.02.

Performance

 

 

 

 

 

 

 

SECTION 6.03.

Qualifications

 

 

 

 

 

 

ARTICLE 7

CORPORATE GOVERNANCE

 

 

 

 

 

 

 

SECTION 7.01.

Composition of the Board

 

 

i

--------------------------------------------------------------------------------


 

 

SECTION 7.02.

Removal

 

 

 

 

 

 

 

SECTION 7.03.

Vacancies

 

 

 

 

 

 

 

SECTION 7.04.

Charter or Bylaw Provisions

 

 

 

 

 

 

 

SECTION 7.05.

Observation Rights

 

 

 

 

 

 

 

SECTION 7.06.

Conflicting Agreements

 

 

 

 

 

 

ARTICLE 8

RESTRICTIONS ON TRANSFER

 

 

 

 

 

 

 

SECTION 8.01.

General Restrictions on Transfer

 

 

 

 

 

 

 

SECTION 8.02.

Legends

 

 

 

 

 

 

 

SECTION 8.03.

Permitted Transferees

 

 

 

 

 

 

 

SECTION 8.04.

Restrictions on Transfers by Syndicate Stockholders

 

 

 

 

 

 

 

SECTION 8.05.

Restrictions on Transfers by DLJMB Funds

 

 

 

 

 

 

ARTICLE 9

TAG-ALONG RIGHTS; DRAG-ALONG RIGHTS; PREEMPTIVE RIGHTS

 

 

 

 

 

 

 

SECTION 9.01.

Tag-Along Rights

 

 

 

 

 

 

 

SECTION 9.02.

Drag-Along Rights

 

 

 

 

 

 

 

SECTION 9.03.

Additional Conditions to Tag-Along Sales and Drag-Along Sales

 

 

 

 

 

 

 

SECTION 9.04.

Preemptive Rights

 

 

 

 

 

 

ARTICLE 10

REGISTRATION RIGHTS

 

 

 

 

 

 

 

SECTION 10.01.

Piggyback Registration

 

 

 

 

 

 

 

SECTION 10.02.

Lock-Up Agreements

 

 

 

 

 

 

 

SECTION 10.03.

Participation in a Public Offering

 

 

 

 

 

 

 

SECTION 10.04.

Indemnification by the Company

 

 

 

 

 

 

 

SECTION 10.05.

Indemnification by the Participating Stockholders

 

 

 

 

 

 

 

SECTION 10.06.

Conduct of Indemnification Proceedings

 

 

 

 

 

 

 

SECTION 10.07.

Contribution

 

 

 

 

 

 

 

SECTION 10.08.

Other Indemnification

 

 

 

 

 

 

 

SECTION 10.09.

Cooperation by the Company

 

 

 

 

 

 

 

SECTION 10.10.

No Transfer of Registration Rights

 

 

ii

--------------------------------------------------------------------------------


 

ARTICLE 11

CERTAIN COVENANTS AND AGREEMENTS

 

 

 

 

 

 

 

SECTION 11.01.

Confidentiality

 

 

 

 

 

 

 

SECTION 11.02.

Restrictive Covenants

 

 

 

 

 

 

 

SECTION 11.03.

Monthly Reports

 

 

 

 

 

 

 

SECTION 11.04.

Financial Statements

 

 

 

 

 

 

 

SECTION 11.05.

Board Packages

 

 

 

 

 

 

ARTICLE 12

MISCELLANEOUS

 

 

 

 

 

 

 

SECTION 12.01.

Stockholders Representative

 

 

 

 

 

 

 

SECTION 12.02.

Binding Effect; Assignability; Benefit

 

 

 

 

 

 

 

SECTION 12.03.

Notices

 

 

 

 

 

 

 

SECTION 12.04.

Waiver; Amendment; Termination

 

 

 

 

 

 

 

SECTION 12.05.

Fees and Expenses

 

 

 

 

 

 

 

SECTION 12.06.

Governing Law

 

 

 

 

 

 

 

SECTION 12.07.

Jurisdiction

 

 

 

 

 

 

 

SECTION 12.08.

Waiver of Jury Trial

 

 

 

 

 

 

 

SECTION 12.09.

Specific Enforcement; Cumulative Remedies

 

 

 

 

 

 

 

SECTION 12.10.

Attorneys’ Fees

 

 

 

 

 

 

 

SECTION 12.11.

Entire Agreement

 

 

 

 

 

 

 

SECTION 12.12.

Captions

 

 

 

 

 

 

 

SECTION 12.13.

Severability

 

 

 

 

 

 

 

SECTION 12.14.

Counterparts; Effectiveness

 

 

iii

--------------------------------------------------------------------------------


 

STOCK PURCHASE AND STOCKHOLDERS’ AGREEMENT

 

This Stock Purchase and Stockholders’ Agreement (the “Agreement”) is entered
into as of the 3rd day of September, 2003, by and among:

 

(i)                                     Jostens Holding Corp., a Delaware
corporation (the “Company”);

 

(ii)                                  Jostens IH Corp., a Delaware corporation
(“Intermediate Holdings”);

 

(ii)                                  DLJ Merchant Banking Partners III, L.P.,
DLJ Offshore Partners III-1, C.V., DLJ Offshore Partners III-2, C.V., DLJ
Offshore Partners III, C.V., DLJMB Partners III GmbH & Co. KG, Millennium
Partners II, L.P. and MBP III Plan Investors, L.P. (together, the “DLJMB
Funds”); and

 

(iii)                               the Persons named as Syndicate Stockholders
on the signature pages hereof (collectively, the “Syndicate Stockholders”).

 

If any DLJMB Funds shall hereafter Transfer any of their Company Securities to
any of their respective Permitted Transferees (as such terms are defined below),
the term “DLJMB Funds” shall mean the DLJMB Funds and such Permitted
Transferees, taken together, and any right, obligation or action that may be
exercised or taken at the election of the DLJMB Funds may be exercised or taken
at the election of the DLJMB Funds and such Permitted Transferees.

 

If any Syndicate Stockholder shall hereafter Transfer any of its Company
Securities to any of its Permitted Transferees, the term “Syndicate Stockholder”
as applied to such Syndicate Stockholder shall mean such Syndicate Stockholder
and its Permitted Transferees, taken together, and any right, obligation or
other action that may be exercised or taken at the election of such Syndicate
Stockholder may be exercised or taken at the election of such Syndicate
Stockholder and its Permitted Transferees.  Syndicate Stockholders shall not be
deemed to be Permitted Transferees of the DLJMB Funds as a result of the sale
and purchase of the Shares contemplated by this Agreement.

 

W I T N E S S E T H :

 

WHEREAS, the DLJMB Funds have purchased from the Company: (i) 500,000 shares of
Class A Voting Common Stock, par value $0.01 per share (“Class A Common Stock”)
and (ii) 2,700,000 shares of Class B Non-Voting Common Stock, par value $0.01
per share (“Class B Common Stock” and, together with the Class A Common Stock,
the “Common Stock”); and

 

WHEREAS, the DLJMB Funds have purchased from Intermediate Holdings 100,000
shares of 8% Senior Redeemable Payment-In-Kind Preferred Stock, par value $0.01
per share (“Preferred Stock” and, together with the Common Stock, the “Shares”);
and

 

--------------------------------------------------------------------------------


 

WHEREAS, the Syndicate Stockholders, severally and not jointly, wish to purchase
pro rata from the DLJMB Funds, and the DLJMB Funds wish to sell to the Syndicate
Stockholders shares of Class A Common Stock, Class B Common Stock and Preferred
Stock for an aggregate Purchase Price (as defined below) of up to $100,000,000
as more fully set forth on Annex A hereto; and

 

WHEREAS, the parties hereto desire to enter into this Agreement to effectuate
the sale of the Shares to the Syndicate Stockholders and to govern certain of
their rights, duties and obligations after consummation of the transactions
contemplated hereby.

 

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, the parties hereto agree as follows:

 

ARTICLE 1

DEFINITIONS

 

SECTION 1.01.                 Definitions.  (a)  The following terms, as used
herein, have the following meanings:

 

“Adverse Person” means any Person who, either directly or through an Affiliate,
is a competitor of, or is otherwise materially adverse to, the Company or any of
its Subsidiaries as reasonably determined by the Board in good faith.

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person;
provided that no securityholder of the Company or Intermediate Holdings shall be
deemed an Affiliate of any other securityholder solely by reason of an
investment in the Company or Intermediate Holdings.  For the purpose of this
definition, the term “control” (including, with correlative meanings, the terms
“controlling”, “controlled by” and “under common control with”), as used with
respect to any Person, shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting securities, by contract or
otherwise.

 

“Aggregate Ownership” means, with respect to any Stockholder or group of
Stockholders, the total number of the relevant class of Company Securities owned
(without duplication) by such Stockholder or group of Stockholders as of the
date of such calculation, calculated on a Fully-Diluted basis.

 

“Block Sale” means a Transfer by the DLJMB Funds, following the consummation of
an Initial Public Offering, in a block trade or other open market transaction of
any class of Company Securities which represents more than 10% of the DLJMB
Funds’ Initial Ownership of that class of Company Securities.

 

“Board” means the board of directors of the Company.

 

2

--------------------------------------------------------------------------------


 

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York City are authorized by law to close.

 

“Bylaws” means the bylaws of the Company, as the same may be amended from time
to time.

 

“Charter” means the Certificate of Incorporation of the Company, as the same may
be amended from time to time.

 

“Closing Date” means any date that a Closing occurs under Article 2 of this
Agreement.

 

“Common Shares” means shares of Common Stock.

 

“Common Stock” means the Company’s Class A Voting Common Stock, par value $0.01
per share, and the Class B Non-Voting Common Stock, par value $0.01 per share,
collectively and any stock into which such Common Stock may thereafter be
converted, changed, reclassified or exchanged.

 

“Company Securities” means (i) the Common Stock, (ii) the Preferred Stock, (iii)
any other equity or equity-linked security issued by the Company, Intermediate
Holdings or Jostens and (iv) any securities convertible into or exchangeable
for, or options, warrants or other rights to acquire, Common Stock, Preferred
Stock or any other equity or equity-linked security issued by the Company,
Intermediate Holdings or Jostens.

 

“DLJMB” means DLJ Merchant Banking Partners III, L.P.

 

“DLJMB Funds” means DLJ Merchant Banking Partners III, L.P., DLJ Offshore
Partners III, C.V., DLJ Offshore Partners III-1, C.V., DLJ Offshore Partners
III-2, C.V., DLJMB Partners III GmbH & Co. KG, Millennium Partners II, L.P. and
MBP III Plan Investors, L.P.

 

“Drag-Along Portion” means, with respect to any Other Stockholder in a
Drag-Along Sale (as defined in Section 9.02), the Aggregate Ownership of the
relevant class of Company Securities by such Other Stockholder multiplied by a
fraction, the numerator of which is the aggregate number of that class of
Company Securities proposed to be sold by the Drag-Along Seller (as defined in
Section 9.02) in the applicable Drag-Along Sale and the denominator of which is
the Aggregate Ownership of that class of Company Securities by the Drag-Along
Seller at such time.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Fully-Diluted” means, with respect to any class of Company Securities, all
outstanding shares and all shares issuable in respect of securities convertible
into or exchangeable for such shares, all stock appreciation rights, options,
warrants and other rights to purchase or subscribe for such class of Company
Securities or securities

 

3

--------------------------------------------------------------------------------


 

convertible into or exchangeable for such class of Company Securities; provided
that if any of the foregoing stock appreciation rights, options, warrants or
other rights to purchase or subscribe for such class of Company Securities are
subject to vesting, the Company Securities subject to vesting shall be included
in the definition of “Fully-Diluted” only upon and to the extent of such
vesting.

 

“group of Stockholders” means a “group” of Stockholders, as such term would be
interpreted under Section 13(d) of the Exchange Act.

 

“Initial Ownership” means, with respect to any Stockholder or group of
Stockholders, the Aggregate Ownership by such Stockholder or group of
Stockholders after giving effect to the transactions contemplated by Article 2
(or, in the case of any Syndicate Stockholder who becomes a party to this
Agreement after the date hereof, as of the date of joinder to or entry of such
Syndicate Stockholder into this Agreement), in each case taking into account any
stock split, stock dividend, reverse stock split or similar event.

 

“Initial Public Offering” means the first Public Offering of Common Stock after
the date hereof with aggregate gross proceeds to the Company and all selling
stockholders in an amount equal to or greater than $100.0 million.

 

“Intermediate Holdings” means Jostens IH Corp., a Delaware corporation, and a
Subsidiary of the Company.

 

“Jostens” means Jostens, Inc., a Minnesota corporation.

 

“NASD” means the National Association of Securities Dealers, Inc.

 

“Other Stockholders” means all Stockholders other than the DLJMB Funds.

 

“Permitted Transferee” means:

 

(i)                                     in the case of any DLJMB Fund, (A) any
other DLJMB Fund, (B), any shareholder, member or general or limited partner of
any DLJMB Fund (a “DLJMB Partner”), and any corporation, partnership, limited
liability company, or other entity that is an Affiliate of any DLJMB Partner
(collectively, “DLJMB Affiliates”), (C) any managing director, general partner,
director, limited partner, officer or employee of any DLJMB Fund or any DLJMB
Affiliate, or any spouse, lineal descendant, sibling, parent, heir, executor,
administrator, testamentary trustee, legatee or beneficiary of any of the
foregoing persons described in this clause (C) (collectively, “DLJMB
Associates”), or (D) any trust the beneficiaries of which, or any corporation,
limited liability company or partnership the stockholders, members or general or
limited partners of

 

4

--------------------------------------------------------------------------------


 

which, include only such DLJMB Funds, DLJMB Affiliates, DLJMB Associates, their
spouses or other lineal descendants; and

 

(ii)                                  in the case of any Syndicate Stockholder,
any shareholder, partner, member, corporation, partnership, limited liability
company or other entity that is an Affiliate of such Syndicate Stockholder.

 

“Person” means an individual, corporation, limited liability company,
partnership, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.

 

“Preferred Shares” means shares of Preferred Stock.

 

“Preferred Stock” means Intermediate Holdings’ 8% Senior Redeemable Preferred
Stock, $0.01 par value per share, and stock into which such Preferred Stock may
be converted, changed, reclassified or exchanged.

 

“Pro Rata Share” means, for each Syndicate Stockholder and any proposed issuance
of any class of Company Securities with respect to which such Syndicate
Stockholder shall be entitled to exercise its rights under Section 9.04, (i) for
Common Stock, Preferred Stock, or any security convertible into or exchangeable
for, or options, warrants or other rights to acquire, Common Stock or Preferred
Stock, the fraction that results from dividing (A) such Syndicate Stockholder’s
Aggregate Ownership of such underlying class of Company Securities (immediately
before giving effect to such issuance), by (B) the total number of such
underlying class of Company Securities then outstanding and owned by the
Stockholders (immediately before giving effect to such issuance), calculated on
a Fully-Diluted basis; and (ii) for the issuance of any other equity or
equity-linked security, the fraction that results from dividing (A) such
Syndicate Stockholder’s Aggregate Ownership of the Common Stock by (B) the total
number of shares of Common Stock then outstanding and owned by the Stockholders
(immediately before giving effect to such issuance), calculated on a
Fully-Diluted Basis.

 

“Public Offering” means a public offering of Company Securities pursuant to an
effective registration statement under the Securities Act, other than pursuant
to a registration statement on Form S-4 or Form S-8 or any similar or successor
form.

 

“Registrable Securities” means, at any time, any Shares held by any Stockholder
until (i) a registration statement covering such Shares has been declared
effective by the SEC and such Shares have been disposed of pursuant to such
effective registration statement, (ii) such Shares are sold under circumstances
in which all of the applicable conditions of Rule 144 (or any similar provisions
then in force) under the Securities Act are met or (iii) such Shares are
otherwise Transferred, the Company or Intermediate Holdings, as the case may be,
has delivered a new certificate or other evidence of ownership for such Shares
not bearing the legend required pursuant to this

 

5

--------------------------------------------------------------------------------


 

Agreement and such Shares may be resold without subsequent registration under
the Securities Act.

 

“Registration Expenses” means any and all expenses incident to the performance
of or compliance with any registration or marketing of securities, including all
(i) registration and filing fees, and all other fees and expenses payable in
connection with the listing of securities on any securities exchange or
automated interdealer quotation system, (ii) fees and expenses of compliance
with any securities or “blue sky” laws (including reasonable fees and
disbursements of counsel in connection with “blue sky” qualifications of the
securities registered), (iii) expenses in connection with the preparation,
printing, mailing and delivery of any registration statements, prospectuses and
other documents in connection therewith and any amendments or supplements
thereto, (iv) security engraving and printing expenses, (v) internal expenses of
the Company (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), (vi) reasonable
fees and disbursements of counsel for the Company and customary fees and
expenses for independent certified public accountants retained by the Company
(including the expenses relating to any comfort letters or costs associated with
the delivery by independent certified public accountants of any comfort
letters), (vii) reasonable fees and expenses of any special experts retained by
the Company in connection with such registration, (viii) reasonable fees and
out-of-pocket expenses of counsel to the Stockholders participating in the
offering selected (A) by the DLJMB Funds, in the case of any offering in which
any DLJMB Funds participate, or (B) in any other case, by the Stockholders
holding the majority of the Registrable Securities to be sold for the account of
all Stockholders in the offering, (ix) fees and expenses in connection with any
review by the NASD of the underwriting arrangements or other terms of the
offering, and all fees and expenses of any “qualified independent underwriter,”
including the fees and expenses of any counsel thereto, (x) fees and
disbursements of underwriters customarily paid by issuers or sellers of
securities, but excluding any underwriting fees, discounts and commissions
attributable to the sale of Registrable Securities, (xi) costs of printing and
producing any agreements among underwriters, underwriting agreements, any “blue
sky” or legal investment memoranda and any selling agreements and other
documents in connection with the offering, sale or delivery of the Registrable
Securities, (xii) transfer agents’ and registrars’ fees and expenses and the
fees and expense of any other agent or trustee appointed in connection with such
offering, (xiii) expenses relating to any analyst or investor presentations or
any “road shows” undertaken in connection with the registration, marketing or
selling of the Registrable Securities and (xiv) fees and expenses payable in
connection with any ratings of the Registrable Securities, including expenses
relating to any presentations to rating agencies.

 

“Remaining Initial Ownership” means, for any Stockholder or group of
Stockholders at any time, the percentage equal to a fraction, the numerator of
which is the Aggregate Ownership for such Stockholder or group of Stockholders
at such time, and the denominator of which is the Initial Ownership for such
Stockholder or group of Stockholders.

 

6

--------------------------------------------------------------------------------


 

“Rule 144” means Rule 144 (or any successor provisions) under the Securities
Act.

 

“SEC” means the Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Stockholder” means each Person (other than the Company and Intermediate
Holdings) who, at any relevant determination date, shall be a party to or bound
by: (i) this Agreement (as may be amended from time to time) or (ii) that
certain Stockholders’ Agreement dated as of July 29, 2003 (as may be amended
from time to time) (the “Stockholders Agreement”), among the Company and the
stockholders party thereto, so long as such Person shall “beneficially own” (as
such term is defined in Rule 13d-3 of the Exchange Act) any Company Securities.

 

“Subsidiary” means, with respect to any Person, any entity of which securities
or other ownership interests having ordinary voting power to elect a majority of
the board of directors or other persons performing similar functions are at the
time directly or indirectly owned by such Person.

 

“Tag-Along Portion” means, for any Tagging Person (as defined in Section 9.01)
in a Tag-Along Sale (as defined in Section 9.01), the Aggregate Ownership of the
relevant class of Company Securities by the Tagging Person immediately prior to
such Tag-Along Sale multiplied by the Tag-Along Pro Rata Share.

 

“Tag-Along Pro Rata Share” means a fraction, the numerator of which is the
maximum number of that class of Company Securities proposed to be sold by the
applicable Tag-Along Seller (as defined in Section 9.01) in such Tag-Along Sale
and the denominator of which is the Aggregate Ownership of that class of Company
Securities by the Stockholders at such time.

 

“Third Party” means a prospective purchaser of Company Securities in a bona fide
arm’s-length transaction from a Stockholder, other than a Permitted Transferee
or other Affiliate of such Stockholder.

 

“Transfer” means, with respect to any Company Securities, (i) when used as a
verb, to sell, assign, dispose of, exchange, pledge, encumber, hypothecate or
otherwise transfer such Company Securities or any participation or interest
therein, whether directly or indirectly, or agree or commit to do any of the
foregoing and (ii) when used as a noun, a direct or indirect sale, assignment,
disposition, exchange, pledge, encumbrance, hypothecation, or other transfer of
such Company Securities or any participation or interest therein or any
agreement or commitment to do any of the foregoing.

 

7

--------------------------------------------------------------------------------


 

(b)                                 Each of the following terms is defined in
the Section set forth opposite such term:

 

TERM

 

SECTION

 

 

 

Additional Syndicate Stockholder

 

2.01

Closing

 

2.02

Confidential Information

 

11.01(b)

Damages

 

10.04

Drag-Along Rights

 

9.02(a)

Drag-Along Sale

 

9.02(a)

Drag-Along Sale Notice

 

9.02(a)

Drag-Along Sale Notice Period

 

9.02(a)

Drag-Along Sale Price

 

9.02(a)

Drag-Along Seller

 

9.02(a)

Drag-Along Transferee

 

9.02(a)

Excess Portion

 

9.01(d)

Excess Shares

 

9.04(c)

Full Participating Syndicate Stockholder

 

9.04(c)

Full Participating Tagging Person

 

9.01(d)

Indemnified Party

 

10.06

Indemnifying Party

 

10.06

Initial Basket

 

9.01(a)

Instrument of Accession

 

2.01

Lock-Up Period

 

10.02

Maximum Offering Size

 

10.01(b)

Observer

 

7.05

Piggyback Registration

 

10.01(a)

Purchase Price

 

2.01

Replacement Nominee

 

7.03(a)

Restricted Business

 

11.02(a)

Syndicate Group

 

7.05

Tag-Along Date

 

9.01(e)

Tag-Along Notice

 

9.01(a)

Tag-Along Notice Period

 

9.01(a)

Tag-Along Offer

 

9.01(a)

Tag-Along Response Notice

 

9.01(a)

Tag-Along Right

 

9.01(a)

Tag-Along Sale

 

9.01(a)

Tag-Along Seller

 

9.01(a)

Tagging Person

 

9.01(a)

Unwinding Event

 

8.03(b)

 

8

--------------------------------------------------------------------------------


 

(c)                                  Other Definitional and Interpretive
Matters.  Unless otherwise expressly provided, for purposes of this Agreement,
the following rules of interpretation shall apply:

 

Calculation of Time Period.  When calculating the period of time before which,
within which or following which any act is to be done or step taken pursuant to
this Agreement, the date that is the reference date in calculating such period
shall be excluded.  If the last day of such period is a non-Business Day, the
period in question shall end on the next succeeding Business Day.

 

Dollars.  Any reference in this Agreement to $ shall mean U.S. dollars.

 

Exhibits/Schedules.  The Exhibits and Schedules to this Agreement are hereby
incorporated and made a part hereof and are an integral part of this Agreement. 
All Exhibits, Annexes and Schedules annexed hereto or referred to herein are
hereby incorporated in and made a part of this Agreement as if set forth in full
herein.  Any capitalized terms used in any Schedule, Annex or Exhibit but not
otherwise defined therein shall be defined as set forth in this Agreement.

 

Gender and Number.  Any reference in this Agreement to gender shall include all
genders, and words imparting the singular number only shall include the plural
and vice versa.

 

Headings.  The provision of a Table of Contents, the division of this Agreement
into Articles, Sections and other subdivisions and the insertion of headings are
for convenience of reference only and shall not affect or be utilized in
construing or interpreting this Agreement.  All references in this Agreement to
any “Section” are to the corresponding Section of this Agreement unless
otherwise specified.

 

Herein.  The words such as “herein,” “hereinafter,” “hereof,” and “hereunder”
refer to this Agreement as a whole and not merely to a subdivision in which such
words appear unless the context otherwise requires.

 

ARTICLE 2

PURCHASE AND SALE OF SHARES

 

SECTION 2.01.                 Sale.  Subject to the terms and conditions of this
Agreement, the Syndicate Stockholders, severally and not jointly, do hereby
agree to purchase at the Closing (as defined below), and the DLJMB Funds,
severally and not jointly, hereby agree to sell on a pro rata basis to the
Syndicate Stockholders at the Closing, the number of shares of Common Stock and
Preferred Stock set forth opposite the name of each Syndicate Stockholder and
DLJMB Fund on Annex A hereto, at a purchase price of (a) $100.62 per for each
share of Common Stock and (b) $1,008.22 for each share of Preferred Stock, for
the total purchase price set forth opposite the name of each Syndicate
Stockholder on Annex A hereto (the “Purchase Price”).  At any time prior to
September 12, 2003, the DLJMB Funds may execute instruments of accession in

 

9

--------------------------------------------------------------------------------


 

the form attached hereto as Exhibit B (an “Instrument of Accession”) with
additional Persons (collectively, the “Additional Syndicate Stockholders”),
pursuant to which such Additional Syndicate Stockholders agree to purchase at
the Closing, and the DLJMB Funds, severally and not jointly, agree to sell on a
pro rata basis to the Additional Syndicate Stockholders at the Closing, the
number of shares of Common Stock and Preferred Stock set forth therein on the
same terms and conditions set forth in this Agreement.  Upon execution by the
DLJMB Funds, the Company, and Intermediate Holdings and each such Additional
Syndicate Stockholder of an Instrument of Accession, such Additional Syndicate
Stockholder shall be deemed a “Syndicate Stockholder” under this Agreement. 
Annex A attached hereto shall be amended from time to time to add each
Additional Syndicate Stockholder and the shares of Common Stock and Preferred
Stock to be purchased by such Additional Syndicate Stockholder.  Notwithstanding
the foregoing, the DLJMB Funds (i) may not sell Shares with a Purchase Price in
excess of $100,000,000 pursuant to this Article 2 and (ii) shall sell Shares to
Additional Syndicate Stockholders consisting of a number of shares of Class A
Common Stock, Class B Common Stock and Preferred Stock identically proportionate
to those previously sold to the then existing Syndicate Stockholders.

 

SECTION 2.02.                 Closing.  The sale and purchase of the Shares
shall occur at one or more closings (collectively, the “Closing”) at Weil,
Gotshal & Manges LLP, 767 Fifth Avenue, New York, New York 10153, to be held on
September 4, 2003 or on any subsequent date no later than September 12, 2003
designated by DLJMB.  Payment of the Purchase Price shall be made by each
Syndicate Stockholder (against receipt of share certificates delivered by the
DLJMB Funds) to the DLJMB Funds, in respect of the shares of Common Stock and
Preferred Stock, at the Closing by wire transfer of immediately available funds
denominated in U.S. dollars to the account designated in writing to the
Syndicate Stockholders in advance of the Closing.  Other than the Purchase Price
of such Shares, which shall be subject to increase by an amount equal to 6% per
annum of interest with respect to Common Stock and 8% per annum of interest with
respect to Preferred Stock for the period from September 4, 2003 to the date of
such subsequent sale, the terms and conditions of the sale of such Shares shall
be the same as those set forth herein.

 

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF THE DLJMB FUNDS, THE COMPANY AND INTERMEDIATE
HOLDINGS

 

SECTION 3.01.                 DLJMB Funds.  Each of the DLJMB Funds severally
represents and warrants to each Syndicate Stockholder that:

 

(a)                                  Organization.  Each of the DLJMB Funds is
duly formed, validly existing and in good standing (to the extent applicable)
under the laws of its jurisdiction of formation and has all requisite authority
to enter into and perform its obligations under this Agreement.

 

10

--------------------------------------------------------------------------------


 

(b)                                 Authorization.  Each of the DLJMB Funds has
full power and authority to execute and deliver this Agreement.  All action on
the part of each of the DLJMB Funds necessary for the authorization, execution,
delivery and performance of this Agreement by each DLJMB Fund has been taken. 
This Agreement, when executed and delivered by all parties hereto, shall
constitute the valid and legally binding obligation of the DLJMB Funds,
enforceable in accordance with its terms, except to the extent the
enforceability thereof may be limited by bankruptcy laws, insolvency laws,
reorganization laws, moratorium laws or other laws affecting creditors’ rights
generally or by general equitable principles.

 

(c)                                  No Prohibition.  No law or order of any
governmental entity is in effect, or stayed pending appeal, which restrains or
prohibits, or renders unlawful, any of the DLJMB Fund’s consummation of the
transactions contemplated hereby.  No claim, action, suit investigation or other
proceeding is pending or, to the knowledge of the DLJMB Funds, threatened before
any governmental entity, which purports to enjoin or restrain any of the DLJMB
Funds or to seek relief from or against any of the DLJMB Funds, or which could
result in an order prohibiting any of the DLJMB Funds from, consummating such
transactions.

 

(d)                                 Capitalization.  (i) The authorized capital
stock of the Company consists of (i) 700,000 shares of Class A Common Stock,
(ii) 4,050,000 shares of Class B Common Stock; and (iii) 250,000 shares of
undesignated preferred stock.  As of the date hereof, there are (i) 504,584
shares of Class A Common Stock issued and outstanding, of which 500,000 shares
are held by the DLJMB Funds, (ii) 2,724,759 shares of Class B Common Stock
issued and outstanding, of which 2,700,000 shares are held by the DLJMB Funds,
and (iii) no shares of undesignated preferred stock issued and outstanding.

 

(ii)                                  The authorized capital stock of
Intermediate Holdings consists of (i) 1,000 shares of common stock and (ii)
300,000 shares of preferred stock, 294,000 of which are designated as Preferred
Stock.  As of the date hereof, there are (i) 1,000 shares of common stock issued
and outstanding, all of which are held by the Company, and (ii) 100,000 shares
of Preferred Stock issued and outstanding, all of which are held by the DLJMB
Funds.

 

(iii)                               As of the date hereof, there are 1,000
shares of common stock issued and outstanding of Jostens, all of which are held
by Intermediate Holdings.

 

(e)                                  Shares.  The DLJMB Funds are the sole
record and beneficial owners of the Common Stock and Preferred Stock being
purchased and sold pursuant to this Agreement, and the shares of Common Stock
and Preferred Stock, when delivered and paid for in accordance with the terms of
this Agreement, will be acquired by the Syndicate Stockholders free and clear of
all liens or encumbrances, except for such restrictions on transfer generally
arising under applicable federal and state securities laws

 

11

--------------------------------------------------------------------------------


 

or imposed by the terms herein.  The Shares are duly authorized for issuance and
are validly issued, fully paid and non-assessable under the applicable laws of
the State of Delaware.

 

(f)                                    No Brokers or Finders.  No agent, broker,
finder or investment or commercial banker, or other Person engaged by or acting
on behalf of the DLJMB Funds or their Affiliates in connection with the
negotiation, execution or performance of this Agreement or the transactions
contemplated hereby, is or will be entitled to any brokerage or finder’s or
similar fee or other commission as a result of this Agreement or the
transactions contemplated hereby.

 

(g)                                 Securities Act.  The sale of the Shares in
accordance with the terms of this Agreement (assuming the accuracy of the
representations and warranties of each of the Syndicate Stockholders contained
in Article 4 hereof) is exempt from the registration requirements of the
Securities Act.

 

(h)                                 Affiliate Transactions.  At the date hereof,
except for (i) agreements providing for certain monitoring fees of up to $1.0
million per year (plus reimbursement of out-of-pocket expenses), (ii) the
agreements evidencing certain loans and commitments made available to the
Company by certain Affiliates of the DLJMB Funds and (iii) this Agreement and
the Stockholders’ Agreement, no DLJMB Fund or any Affiliate thereof is a party
to any material agreement with the Company or any of its Subsidiaries currently
in effect.

 

(i)                                     No Other Representations or Warranties. 
Except for the representations and warranties contained in this Article 3,
neither the DLJMB Funds nor any other Person makes any other express or implied
representation or warranty with respect to the Shares, the Company, Intermediate
Holdings, Jostens or the transactions contemplated by this Agreement, and the
DLJMB Funds disclaim any other representations or warranties, whether made by
the DLJMB Funds, the Company, Intermediate Holdings, Jostens or any of their
respective Affiliates, officers, directors, employees, agents, consultants,
attorneys or representatives.  Except for the representations and warranties
contained in Article 3 hereof, the DLJMB Funds hereby disclaim all liability and
responsibility for any representation, warranty, projection, forecast,
statement, or information made, communicated, or furnished (orally or in
writing) to any Syndicate Stockholder or its Affiliates, officers, directors,
employees, agents, consultants, attorneys or representatives (including any
opinion, information, projection, or advice that may have been or may be
provided to any Syndicate Stockholder by any Affiliates, officers, directors,
employees, agents, consultants, attorneys or representatives of the DLJMB Funds,
the Company, Intermediate Holdings or Jostens).

 

12

--------------------------------------------------------------------------------


 

SECTION 3.02.                 The Company.  The Company represents and warrants
to each Syndicate Stockholder that:

 

(a)                                  Organization and Good Standing.  The
Company is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware.

 

(b)                                 Authorization of Agreement.  The Company has
all requisite power and authority to execute and deliver this Agreement and to
consummate the transactions contemplated hereby.  The execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby have
been duly authorized by all requisite corporate action on the part of the
Company.

 

(c)                                  U.S. Real Property Holding Company.  The
Company is not a U.S. Real Property Holding Company, as defined in
Section 1.897-2(c) of the Treasury Regulations.

 

SECTION 3.03.                 Intermediate Holdings.  Intermediate Holdings
represents and warrants to each Syndicate Stockholder that:

 

(a)                                  Organization and Good Standing. 
Intermediate Holdings is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware.

 

(b)                                 Authorization of Agreement.  Intermediate
Holdings has all requisite power and authority to execute and deliver this
Agreement and to consummate the transactions contemplated hereby.  The execution
and delivery of this Agreement and the consummation of the transactions
contemplated hereby have been duly authorized by all requisite corporate action
on the part of Intermediate Holdings.

 

(c)                                  U.S. Real Property Holding Company. 
Intermediate Holdings is not a U.S. Real Property Holding Company, as defined in
Section 1.897-2(c) of the Treasury Regulations.

 

ARTICLE 4

REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF THE SYNDICATE STOCKHOLDERS

 

Each Syndicate Stockholder, severally and not jointly, represents and warrants
to the DLJMB Funds and each other Syndicate Stockholder (as to itself) that:

 

SECTION 4.01.                 Organization.  Such Syndicate Stockholder is duly
formed, validly existing and in good standing (to the extent applicable) under
the laws of its jurisdiction of formation and has all requisite authority to
enter into and perform its obligations under this Agreement.

 

13

--------------------------------------------------------------------------------


 

SECTION 4.02.                 Authorization.  All action on the part of such
Syndicate Stockholder necessary for the authorization, execution, delivery and
performance of this Agreement by such Syndicate Stockholder has been taken. 
This Agreement, when executed and delivered by all parties hereto, shall
constitute the valid and legally binding obligation of such Syndicate
Stockholder, enforceable against such Syndicate Stockholder in accordance with
its terms, except to the extent the enforceability thereof may be limited by
bankruptcy laws, insolvency laws, reorganization laws, moratorium laws or other
laws affecting creditors’ rights generally or by general equitable principles.

 

SECTION 4.03.                 No Prohibition.  No law or order of any
governmental entity is in effect, or stayed pending appeal, which restrains or
prohibits, or renders unlawful, such Syndicate Stockholder’s consummation of the
transactions contemplated hereby.  No claim, action, suit investigation or other
proceeding is pending or, to the knowledge of such Syndicate Stockholder,
threatened before any governmental entity, which purports to enjoin or restrain
such Syndicate Stockholder or to seek relief from or against such Syndicate
Stockholder, or which could result in an order prohibiting such Syndicate
Stockholder from, consummating such transactions.

 

SECTION 4.04.                 No Brokers or Finders.  No agent, broker, finder,
or investment or commercial banker, or other Person or firm engaged by or acting
on behalf of such Syndicate Stockholder or its Affiliates in connection with the
negotiation, execution or performance of this Agreement or the transactions
contemplated hereby, is or will be entitled to any brokerage or finder’s or
similar fee or other commission as a result of this Agreement or the
transactions contemplated hereby.

 

SECTION 4.05.                 Investment Representations.

 

(a)                                  The Shares to be received by such Syndicate
Stockholder will be acquired by it for investment for its own account, not as a
nominee or agent, and not with a view to the sale or distribution of any part
thereof in violation of applicable federal and state securities laws, and it has
no current intention of selling, granting a participation in or otherwise
distributing the same, in each case, in violation of applicable federal and
state securities laws.  By executing this Agreement, such Syndicate Stockholder
further represents that it does not have any contract, undertaking, agreement or
arrangement with any Person to sell, transfer or grant a participation to such
Person, or to any third Person, with respect to any of the Shares, in each case,
in violation of applicable federal and state securities laws.

 

(b)                                 Such Syndicate Stockholder understands that
the Shares have not been registered under the Securities Act on the basis that
the sale provided for in this Agreement is exempt from the registration
requirements of the Securities Act.

 

(c)                                  Such Syndicate Stockholder is an
“accredited investor” as such term is defined in Rule 501 of Regulation D
promulgated under the Securities Act.  Such Syndicate Stockholder has such
knowledge and experience in financial and business

 

14

--------------------------------------------------------------------------------


 

matters as to be capable of evaluating the merits and risks of its investment. 
Such Syndicate Stockholder further represents that it has had, during the course
of the transactions contemplated hereby and prior to its purchase of Shares, the
opportunity to ask questions of, and receive answers from, the DLJMB Funds, the
Company, Intermediate Holdings and Jostens concerning the terms and conditions
of the sale.  Such Syndicate Stockholder understands that no federal or state
agency has passed upon this investment or upon the Company, Intermediate
Holdings or Jostens, nor has any such agency made any finding or determination
as to this investment.

 

(d)                                 Without limiting Section 4.05(c) above,
where such Syndicate Stockholder is a resident of the Province of Ontario, such
Syndicate Stockholder hereby certifies that such Syndicate Stockholder meets one
of the categories of “accredited investor” as such term is defined in Rule
45-501 – Exempt Distributions of the Ontario Securities Commission and has
completed and executed an Accredited Investor Certificate, the contents of which
are herby incorporated herein by reference as express representations and
warranties of such Syndicate Stockholder.

 

(e)                                  Such Syndicate Stockholder understands that
the Shares may not be sold, transferred or otherwise disposed of without
registration under the Securities Act or an exemption therefrom, and that in the
absence of an effective registration statement covering such Shares or an
available exemption from registration under the Securities Act, such Syndicate
Stockholder must be prepared to bear the economic risk of this investment for an
indefinite period of time.  Such Syndicate Stockholder represents that, in the
absence of an effective registration statement covering the Shares, it will
sell, transfer or otherwise dispose of the Shares only pursuant to an applicable
exemption from registration under the Securities Act and otherwise in accordance
with the terms of this Agreement.

 

(f)                                    Such Syndicate Stockholder acknowledges
that this investment is not recommended for investors who have any need for a
current return on this investment or who cannot bear the risk of losing their
entire investment.  Such Syndicate Stockholder acknowledges that: (i) it has
adequate means of providing for its current needs and possible contingencies and
has no need for liquidity in this investment; (ii) its commitment to investments
which are not readily marketable is not disproportionate to its net worth; and
(iii) its investment in the Shares will not cause its overall financial
commitments to become excessive.

 

(g)                                 Such Syndicate Stockholder (i) has performed
its own due diligence and business investigations with respect to the Company,
Intermediate Holdings and Jostens; (ii) is fully familiar with the nature of the
investment in the Company and Intermediate Holdings, the speculative and
financial risks thereby assumed, and the uncertainty with respect to the timing
and amounts of distributions, if any, to be made by the Company or Intermediate
Holdings; (iii) has sufficient knowledge and experience and has taken such
professional advice as it thinks necessary to make its own evaluation of the
merits and risks involved in making the investment contemplated by this
Agreement; (iv) has been, and will at all times continue to be, solely
responsible

 

15

--------------------------------------------------------------------------------


 

for making its own independent appraisal of and investigation into the business,
financial condition and prospects of the Company, Intermediate Holdings and
Jostens and will be solely responsible for making its own investment decisions
with respect to its purchase, ownership and disposition of the Shares; and (v)
will not rely on the DLJMB Funds or any of their respective Affiliates,
officers, directors, employees, agents, consultants, attorneys or
representatives to provide them with any information relating to, or to keep
under review on behalf of the Syndicate Stockholders, the business, financial
condition and prospects of the Company, Intermediate Holdings and Jostens.

 

SECTION 4.06.                 No Implied Warranties.  Notwithstanding anything
contained in this Agreement to the contrary, such Syndicate Stockholder
acknowledges and agrees that the DLJMB Funds are not making any representations
or warranties whatsoever, express or implied, beyond those expressly given by
the DLJMB Funds, as the case may be, in Article 3.  Any claims such Syndicate
Stockholder may have for breach of representation or warranty by the DLJMB Funds
shall be based solely on the representations and warranties of the DLJMB Funds
set forth in Article 3.  Such Syndicate Stockholder further represents that none
of the Affiliates, officers, directors, employees, agents, consultants,
attorneys or representatives of the DLJMB Funds, the Company, Intermediate
Holdings or Jostens nor any other Person has made any representation or
warranty, express or implied, as to the accuracy or completeness of any
information regarding the Company, Intermediate Holdings, Jostens, the DLJMB
Funds, or the transactions contemplated by this Agreement not expressly set
forth in this Agreement, and none of the Affiliates, officers, directors,
employees, agents, consultants, attorneys or representatives of the DLJMB Funds,
the Company, Intermediate Holdings or Jostens or any other Person will have or
be subject to any liability to such Syndicate Stockholder or any other Person
resulting from the distribution to such Syndicate Stockholder or its Affiliates,
officers, directors, employees, agents, consultants, attorneys or
representatives or such Syndicate Stockholder’s use of, any due diligence or
other information, distributed on behalf of the Company, Intermediate Holdings
or Jostens relating to the Company, Intermediate Holdings or Jostens provided to
such Syndicate Stockholder or its Affiliates, officers, directors, employees,
agents, consultants, attorneys or representatives, or any other document or
information in any form provided to such Syndicate Stockholder or its
Affiliates, officers, directors, employees, agents, consultants, attorneys or
representatives in connection with the transactions contemplated hereby.  Such
Syndicate Stockholder acknowledges that it has conducted to its satisfaction,
its own independent investigation of the condition, operations and business of
the Company, Intermediate Holdings and Jostens and, in making its determination
to proceed with the transactions contemplated by this Agreement, such Syndicate
Stockholder has relied on the results of its own independent investigation.

 

16

--------------------------------------------------------------------------------


 

ARTICLE 5

CONDITIONS TO OBLIGATIONS OF EACH SYNDICATE STOCKHOLDER AT CLOSING

 

The obligations of each Syndicate Stockholder under Article 2 to purchase the
Shares are subject to the fulfillment on or before the applicable Closing Date
of each of the following conditions:

 

SECTION 5.01.                 Representations and Warranties.  The
representations and warranties of the DLJMB Funds contained in Article 3 hereof
shall be true and correct on and as of the Closing Date with the same force and
effect as if they had been made at the Closing.

 

SECTION 5.02.                 Performance.  Each of the DLJMB Funds shall have
performed and complied with all agreements and conditions contained in this
Agreement required to be performed or complied with by it on or before the
Closing.

 

SECTION 5.03.                 Qualifications.  All authorizations, approvals or
permits, if any, of any governmental authority or regulatory body that are
required in connection with the lawful sale of the Shares pursuant to this
Agreement shall have been duly obtained and shall be effective on and as of the
Closing.

 

ARTICLE 6

CONDITIONS TO THE OBLIGATIONS OF THE DLJMB FUNDS AT CLOSING

 

The obligations of each of the DLJMB Funds under Article 2 to deliver the Shares
are subject to the fulfillment on or before the applicable Closing Date of each
of the following conditions:

 

SECTION 6.01.                 Representations and Warranties.  The
representations, warranties and agreements of each Syndicate Stockholder
contained in Article 4 hereof shall be true and correct on and as of the Closing
Date with the same force and effect as if they had been made at the Closing.

 

SECTION 6.02.                 Performance.  Each Syndicate Stockholder shall
have performed in all material respects all of its obligations and materially
complied with all of its covenants required to be performed or complied with on
or prior to the Closing.

 

SECTION 6.03.                 Qualifications.  All authorizations, approvals or
permits, if any, of any governmental authority or regulatory body that are
required in connection with the lawful sale of the Shares pursuant to this
Agreement shall have been duly obtained and shall be effective on and as of the
Closing.

 

17

--------------------------------------------------------------------------------


 

ARTICLE 7

CORPORATE GOVERNANCE

 

SECTION 7.01.                 Composition of the Board.  (a)  The Board shall
initially consist of seven (7) directors, all of whom shall be designated by
DLJMB.  DLJMB shall be permitted to increase or decrease the number of directors
who serve on the Board from time to time and DLJMB shall be permitted to
designate any such additional directors.

 

(b)                                 Each Stockholder agrees that, if at any time
it is then entitled to vote for the election of directors to the Board, it shall
vote all of its Company Securities that are entitled to vote or execute proxies
or written consents, as the case may be, and take all other necessary action
(including causing the Company to call a special meeting of Stockholders) in
order to ensure that the composition of the Board is as set forth in this
Section 7.01.

 

SECTION 7.02.                 Removal.  Each Stockholder agrees that, if at any
time it is then entitled to vote for the removal of directors from the Board, it
shall not vote any of its Company Securities in favor of the removal of any
director who shall have been designated by DLJMB pursuant to Section 7.01,
unless DLJMB shall have consented to such removal in writing; provided that if
DLJMB shall request in writing the removal, with or without cause, of such
director, such Stockholder shall vote all its Company Securities that are
entitled to vote in favor of such removal.

 

SECTION 7.03.                 Vacancies.  If, as a result of death, disability,
retirement, resignation, removal or otherwise, there shall exist or occur any
vacancy on the Board:

 

(a)                                  DLJMB may designate another individual (the
“Replacement Nominee”) to fill such vacancy and serve as a director on the
Board; and

 

(b)                                 each Stockholder then entitled to vote for
the election of directors to the Board agrees that it shall vote all of its
Company Securities that are entitled to vote or execute proxies or written
consents, as the case may be, in order to ensure that the Replacement Nominee be
elected to the Board.

 

SECTION 7.04.                 Charter or Bylaw Provisions.  Each Stockholder
agrees to vote all of its Company Securities that are entitled to vote or
execute proxies or written consents, as the case may be, and to take all other
actions necessary, to ensure that the Company’s Charter and Bylaws (a)
facilitate, and do not at any time conflict with, any provision of this
Agreement and (b) permit each Stockholder to receive the benefits to which each
such Stockholder is entitled under this Agreement.

 

SECTION 7.05.                 Observation Rights.  Except for such Syndicate
Stockholders who have waived their rights under this Section 7.05, prior to an
Initial Public Offering, those Syndicate Stockholders individually purchasing
Shares hereunder

 

18

--------------------------------------------------------------------------------


 

for an aggregate Purchase Price of at least $19.5 million (treating, for
purposes hereof, NIB Capital Private Equity Co-Investments 2000 C.V., NIB
Capital Private Equity Later Stage Co-Investments Custodian II B.V. and their
Permitted Transferees as one Syndicate Stockholder) and not otherwise waiving
their rights under this Section 7.05 (the “Syndicate Group”) shall collectively
be entitled to appoint at any one time one representative (the “Observer”) to
the Board.  The Syndicate Group agrees that the Observer shall be designated by
members of the Syndicate Group on a rotating basis for each regularly scheduled
meeting of the Board.  The Syndicate Group shall notify the Company as to the
identity of the Observer from time to time and the Company shall be entitled to
rely on that notice until it receives another notice identifying a new
Observer.  The Observer shall (i) receive all notices and information that the
Company distributes to the Board in connection with regularly scheduled meetings
(but not special meetings) of the Board at the same time and manner as given to
the members of the Board and (ii) have the right to attend and observe in a
non-voting capacity all regularly scheduled meetings (but not special meetings)
of the Board; provided, however, that the Company reserves the right to exclude
the Observer from access to any material or meeting or portion thereof if the
Company believes on the advice of counsel that such exclusion is reasonably
necessary to preserve the attorney-client privilege; and, provided further, that
except for any such information provided to Stockholders entitled to information
distributed to the Board pursuant to Section 11.05 hereof, the Observer shall
agree to maintain the confidentiality of all Company information and all
proceedings of the Board to the same extent as he would be required to do if he
were a director of the Company.  The right of any individual Syndicate
Stockholder to be a member of the Syndicate Group shall terminate on the date on
which the value of its Shares (calculated based upon the purchase prices set
forth in Section 2.01) that continue to be held by such Syndicate Stockholder
falls below 50% (as a result of Transfers, except for Transfers to a Permitted
Transferee) of the initial value of such Shares (calculated based upon the
purchase prices set forth in Section 2.01).

 

SECTION 7.06.                 Conflicting Agreements.  Each Stockholder
represents and agrees that it shall not (a) grant any proxy or enter into or
agree to be bound by any voting trust or agreement with respect to the Company
Securities, except as expressly contemplated by this Agreement, (b) enter into
any agreement or arrangement of any kind with any Person with respect to its
Company Securities inconsistent with the provisions of this Agreement or for the
purpose or with the effect of denying or reducing the rights of any other
Stockholder under this Agreement, including agreements or arrangements with
respect to the Transfer or voting of its Company Securities or (c) act, for any
reason, as a member of a group or in concert with any other Person in connection
with the Transfer or voting of its Company Securities in any manner that is
inconsistent with the provisions of this Agreement.

 

ARTICLE 8

RESTRICTIONS ON TRANSFER

 

SECTION 8.01.                 General Restrictions on Transfer.  (a) Each
Stockholder understands and agrees that the Company Securities held by it on the
date

 

19

--------------------------------------------------------------------------------


 

hereof have not been registered under the Securities Act and are restricted
securities under the Securities Act and the rules and regulations promulgated
thereunder.  Each Stockholder agrees that it shall not Transfer any Company
Securities (or solicit any offers in respect of any Transfer of any Company
Securities), except in compliance with the Securities Act, any other applicable
securities or “blue sky” laws and any restrictions on Transfer contained in this
Agreement.  Prior to an Initial Public Offering, no Stockholder shall Transfer
any Company Securities to any Person if such Transfer would result in adverse
regulatory consequences to the Company or Intermediate Holdings, as the case may
be, including, without limitation, obligations of the Company or Intermediate
Holdings, as the case may be, to file periodic reports with the SEC under the
Exchange Act.

 

(b)                                 Notwithstanding anything in this Agreement
to the contrary, no Stockholder shall Transfer any Company Securities to an
Adverse Person without the prior written consent of the Company; provided,
however, that following an Initial Public Offering, a Stockholder may Transfer
Company Securities to an Adverse Person in an open market transaction so long as
such Stockholder reasonably has no knowledge that a recipient of such Company
Securities is an Adverse Person.

 

(c)                                  Any attempt to Transfer any Company
Securities not in compliance with this Agreement shall be null and void, and the
Company or Intermediate Holdings, as the case may be, shall not, and shall cause
any transfer agent not to, give any effect in the Company’s or Intermediate
Holdings’, as the case may be, stock records to such attempted Transfer.

 

SECTION 8.02.                 Legends.  (a)  In addition to any other legend
that may be required, each certificate for Company Securities issued to any
Stockholder shall bear a legend in substantially the following form:

 

“THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY FOREIGN OR STATE SECURITIES LAWS AND MAY NOT BE OFFERED OR SOLD
EXCEPT IN COMPLIANCE THEREWITH.  THIS SECURITY IS ALSO SUBJECT TO ADDITIONAL
RESTRICTIONS ON TRANSFER AS SET FORTH IN THE STOCK PURCHASE AND STOCKHOLDERS’
AGREEMENT DATED AS OF SEPTEMBER 3, 2003, COPIES OF WHICH MAY BE OBTAINED UPON
REQUEST FROM [JOSTENS HOLDING CORP.] [JOSTENS IH CORP.] OR ANY SUCCESSOR
THERETO.”

 

(b)                                 If any Company Securities shall cease to be
Registrable Securities under clause (i) of the definition thereof, the Company
or Intermediate Holdings, as the case may be, upon the written request of the
holder thereof, shall issue to such holder a new certificate evidencing such
Company Securities without the first sentence of the legend required by Section
8.02(a) endorsed thereon.  If any Company Securities are sold under clause (ii)
or clause (iii) of the definition of Registrable Securities, the Company or

 

20

--------------------------------------------------------------------------------


 

Intermediate Holdings, as the case may be, may request that the holder provide
an opinion of legal counsel reasonably acceptable to the Company or Intermediate
Holdings, as the case may be, stating that such Company Securities are freely
transferable under the Securities Act, and if it requests and receives such
opinion, the Company or Intermediate Holdings, as the case may be, shall issue
to such holder a new certificate evidencing such Company Securities without the
first sentence of the legend required by Section 8.02(a) endorsed thereon.  If
any Company Securities cease to be subject to any and all restrictions on
Transfer and all other obligations set forth in this Agreement, the Company or
Intermediate Holdings, as the case may be, upon the written request of the
holder thereof, shall issue to such holder a new certificate evidencing such
Company Securities without the second sentence of the legend required by Section
8.02(a) endorsed thereon.

 

SECTION 8.03.                 Permitted Transferees.

 

(a)                                  Subject to Section 8.01, any Stockholder
may at any time Transfer any or all of its Company Securities to a Permitted
Transferee without the consent of any Person and without compliance with
Sections 8.04, 9.01 and 9.02, as the case may be, so long as (a) such Permitted
Transferee shall have agreed in writing to be bound by the terms of this
Agreement in the form of Exhibit A attached hereto and (b) the Transfer is in
compliance with the Securities Act, any other applicable securities or “blue
sky” laws and any other restrictions on Transfer contained in this Agreement. 
Such Stockholder must give written prior notice to the Company or Intermediate
Holdings, as the case may be, of any proposed Transfer to a Permitted
Transferee, including the identity of such proposed Permitted Transferee and
such other information reasonably requested by the Company or Intermediate
Holdings, as the case may be, to ensure compliance with the terms of this
Agreement and the Company or Intermediate Holdings, as the case may be, shall be
entitled to condition any such Transfer on receipt of an opinion of counsel
reasonably acceptable to the Company or Intermediate Holdings, as the case may
be, that such Transfer is exempt from the registration requirements of the
Securities Act.

 

(b)                                 If, while a Permitted Transferee holds any
Company Securities, a Permitted Transferee ceases to qualify as a Permitted
Transferee in relation to the initial transferring Stockholder from whom or
which such Permitted Transferee or any previous Permitted Transferee of such
initial transferring Stockholder received such shares or becomes an Adverse
Person (an “Unwinding Event”), then:

 

(i)                                     the relevant initial transferor
Stockholder shall forthwith notify the other Stockholders, the Company and
Intermediate Holdings, as applicable, of the pending occurrence of such
Unwinding Event; and

 

(ii)                                  prior to such Unwinding Event, such
initial transferor Stockholder shall take all actions necessary to effect a
Transfer of all the Company Securities held by the relevant Permitted Transferee
either back to such Stockholder or, pursuant to this Section 8.03, to another
Person

 

21

--------------------------------------------------------------------------------


 

which qualifies as a Permitted Transferee of such initial transferring
Stockholder.

 

SECTION 8.04.                 Restrictions on Transfers by Syndicate
Stockholders.  (a)  Subject to Section 8.04(b), no Syndicate Stockholder may
Transfer any of its Company Securities except to a Permitted Transferee in
accordance with Section 8.03 or as follows (in each case in compliance with the
Securities Act, any other applicable securities or “blue sky” laws or any
restrictions contained in this Agreement):

 

(i)                                     in a Transfer of Company Securities in a
Tag-Along Sale or Drag-Along Sale pursuant to Section 9.01 or 9.02; or

 

(ii)                                  following the consummation of an Initial
Public Offering, in a Transfer of Company Securities to a Third Party following
a Transfer by the DLJMB Funds, subject to Section 10.02, provided that a
Syndicate Stockholder shall only be permitted to Transfer no more than that
number of any class of Company Securities equal to such Syndicate Stockholder’s
Aggregate Ownership of that class on the date of the Initial Public Offering
after giving effect thereto multiplied by an amount equal to one (1) minus a
fraction, the numerator of which is the DLJMB Funds’ Aggregate Ownership of that
class after giving effect to such Transfer and the denominator of which is the
DLJMB Funds’ Aggregate Ownership of that class on the date of the Initial Public
Offering after giving effect thereto.  The DLJMB Funds will provide the
Syndicate Stockholders with reasonably prompt written notice of any such
Transfers.

 

(b)                                 The restrictions on Transfers set forth in
Section 8.04(a) above shall terminate at the earlier to occur of (i) the tenth
anniversary of the first Closing Date hereunder and (ii) the date when the
Remaining Initial Ownership for the DLJMB Funds falls below 15%.

 

SECTION 8.05.                 Restrictions on Transfers by DLJMB Funds.  Prior
to the Initial Public Offering, any DLJMB Fund may at any time Transfer any
Company Securities (i) to a Permitted Transferee in compliance with Section 8.03
or (ii) to any other Person so long as (A) such Transfer is not to an Adverse
Person without the prior written consent of the Company, (B) the transferee
agrees to be bound by this Agreement and (C) the transferor complies with
Section 9.01 hereof to the extent applicable to such Transfer.  After the
Initial Public Offering, subject to Section 10.02, there shall be no
restrictions on any DLJMB Fund’s ability to Transfer any Company Securities.

 

ARTICLE 9

TAG-ALONG RIGHTS; DRAG-ALONG RIGHTS; PREEMPTIVE RIGHTS

 

SECTION 9.01.                 Tag-Along Rights.  (a)  Excluding the sales to the
Syndicate Stockholders contemplated by Article 2 and Transfers to Permitted
Transferees in compliance with Section 8.03, the DLJMB Funds shall be permitted
to Transfer in the

 

22

--------------------------------------------------------------------------------


 

aggregate Company Securities representing up to 10% of the Initial Ownership of
the DLJMB Funds (after giving effect to the transactions contemplated by Article
2) of each class without being subject to this Section 9.01 (the “Initial
Basket”).  Subject to Sections 9.01(g) and 9.03, if any DLJMB Funds
(collectively, the “Tag-Along Seller”) propose to Transfer any class of Company
Securities to any Third Party or Third Parties in a single transaction or in a
series of related transactions involving the Transfer by the DLJMB Funds of
Company Securities which exceed the Initial Basket (a “Tag-Along Sale”),

 

(i)                                     the Tag-Along Seller shall provide each
Other Stockholder written notice of the terms and conditions of such proposed
Transfer (“Tag-Along Notice”) and offer each Other Stockholder the opportunity
to participate in such Transfer in accordance with this Section 9.01, and

 

(ii)                                  each Other Stockholder may elect, at its
option, to participate in the proposed Transfer in accordance with this Section
9.01 (each such electing Other Stockholder, a “Tagging Person”).

 

The Tag-Along Notice shall identify the number and class of Company Securities
proposed to be sold by the Tag-Along Seller and all other Company Securities
subject to the offer (“Tag-Along Offer”), the consideration for which the
Transfer is proposed to be made, and all other material terms and conditions of
the Tag-Along Offer, including the form of the proposed agreement, if any, and a
firm offer by the proposed Third Party transferee to purchase Company Securities
from the Stockholders in accordance with this Section 9.01.

 

From the date of its receipt of the Tag-Along Notice, each Tagging Person shall
have the right (a “Tag-Along Right”), exercisable by notice (“Tag-Along Response
Notice”) given to the Tag-Along Seller within ten (10) Business Days after its
receipt of the Tag-Along Notice (the “Tag-Along Notice Period”), to request and
require that the Tag-Along Seller include in the proposed Transfer up to the
number of Company Securities constituting its Tag-Along Portion of Company
Securities and the Tag-Along Seller shall include the number of Company
Securities proposed to be Transferred by the Tag-Along Seller as set forth in
the Tag-Along Notice, reduced by the aggregate number of Company Securities to
be sold by all Tagging Persons.  Each Tag-Along Response Notice shall include
wire transfer instructions for payment of the purchase price for the Company
Securities to be sold in such Tag-Along Sale.  Each Tagging Person that
exercises its Tag-Along Rights hereunder shall deliver to the Tag-Along Seller,
with its Tag-Along Response Notice, the certificate or certificates representing
the Company Securities of such Tagging Person to be included in the Tag-Along
Sale, together with a limited power-of-attorney authorizing the Tag-Along Seller
to Transfer such Company Securities on the terms set forth in the Tag-Along
Notice.  Delivery of the Tag-Along Response Notice with such certificate or
certificates and limited power-of-attorney shall constitute an irrevocable
acceptance of the Tag-Along Offer by such Tagging Persons.

 

23

--------------------------------------------------------------------------------


 

If, at the end of a 120-day period after the Tag-Along Date (which 120-day
period shall be extended if any of the transactions contemplated by the
Tag-Along Offer are subject to regulatory approval until the expiration of five
(5) Business Days after all such approvals have been received, but in no event
later than 180 days following the Tag-Along Date by the Tag-Along Seller), the
Tag-Along Seller has not completed the Transfer of all such Company Securities
on substantially the same terms and conditions set forth in the Tag-Along
Notice, the Tag-Along Seller shall (i) promptly return to each Tagging Person
the limited power-of-attorney (and all copies thereof) together with all
certificates representing the Company Securities that such Tagging Person
delivered for Transfer pursuant to this Section 9.01(a) and any other documents
in the possession of the Tag-Along Seller executed by the Tagging Persons in
connection with the proposed Tag-Along Sale, and (ii) not conduct any Transfer
of Company Securities without again complying with this Section 9.01(a).

 

(b)                                 Concurrently with the consummation of the
Tag-Along Sale, the Tag-Along Seller shall (i) notify the Tagging Persons
thereof, (ii) remit or cause to be remitted to the Tagging Persons the total
consideration to be paid at the closing of the Tag-Along Sale for the Company
Securities of the Tagging Persons Transferred pursuant thereto, with the cash
portion of the purchase price paid by wire transfer of immediately available
funds in accordance with the wire transfer instructions in the applicable
Tag-Along Response Notices and (iii) promptly after the consummation of such
Tag-Along Sale, furnish such other evidence of the completion and the date of
completion of such Transfer and the terms thereof as may be reasonably requested
by the Tagging Persons.

 

(c)                                  If at the termination of the Tag-Along
Notice Period any Other Stockholder shall not have elected to participate in the
Tag-Along Sale, such Other Stockholder shall be deemed to have waived its rights
under Section 9.01(a) with respect to, and only with respect to, the Transfer of
its Company Securities pursuant to such Tag-Along Sale.

 

(d)                                 If (i) any Other Stockholder declines to
exercise its Tag-Along Rights or (ii) any Tagging Person elects to exercise its
Tag-Along Rights with respect to less than such Tagging Person’s Tag-Along
Portion (the “Excess Portion”), the Tag-Along Seller shall notify the Tagging
Persons who desire to sell their Tag-Along Portion (but not less than such
amount) (a “Fully Participating Tagging Person”) and the Tag-Along Seller and
any Fully Participating Tagging Person shall be entitled to Transfer, pursuant
to the Tag-Along Offer, in addition to any Company Securities already being
Transferred, a number of Company Securities held by it equal to the product of
(i) the Excess Portion and (ii) a fraction, the numerator of which is the
Aggregate Ownership of the class of Company Securities of the Tag-Along Seller
or Fully Participating Tagging Person, as the case may be, and the denominator
of which is equal to the sum of the Aggregate Ownership of the class of Company
Securities of the Tag-Along Seller and all Fully Participating Tagging Persons.

 

(e)                                  The Tag-Along Seller shall Transfer, on
behalf of itself and any Tagging Person, the Company Securities subject to the
Tag-Along Offer and elected to be

 

24

--------------------------------------------------------------------------------


 

Transferred on the terms and conditions set forth in the Tag-Along Notice within
120 days (or such longer period as extended under Section 9.01(a)) of the date
on which all Tag-Along Rights shall have been waived, exercised or expired (the
“Tag-Along Date”).

 

(f)                                    Notwithstanding anything contained in
this Section 9.01, there shall be no liability on the part of the Tag-Along
Seller to the Tagging Persons (other than the obligation to return any
certificates evidencing Company Securities and limited powers- of-attorney
received by the Tag-Along Seller) if the Transfer of Company Securities pursuant
to Section 9.01 is not consummated for whatever reason.  The decision to effect
a Transfer of Company Securities pursuant to this Section 9.01 by the Tag-Along
Seller is in the sole and absolute discretion of the Tag-Along Seller.

 

(g)                                 The provisions of this Section 9.01 shall
not apply to any Transfer of Company Securities: (i) to any Permitted
Transferees of the Tag-Along Seller, (ii) in a Drag-Along Sale for which the
Drag-Along Seller shall have elected to exercise its rights under Section 9.02
or (iii) in the Initial Public Offering or at any time thereafter.  The
provisions of this Section 9.01 shall terminate upon the consummation of the
Initial Public Offering.

 

SECTION 9.02.                 Drag-Along Rights.  (a)  Subject to Sections
9.02(g) and 9.03, if one or more of the DLJMB Funds (collectively, the
“Drag-Along Seller”) propose to Transfer any class of Company Securities to any
Third Party or Parties (the “Drag-Along Transferee”) in a single transaction or
in a series of related transactions, and

 

(i)                                     the Company Securities to be Transferred
by the Drag-Along Seller represent not less than 50% of the Initial Ownership of
that class of Company Securities owned by the DLJMB Funds (in which case the
provisions of Sections 9.02(b)-(e) and (g) shall apply),

 

(ii)                                  the Company Securities to be Transferred
by the Drag-Along Seller, together with the Company Securities to be Transferred
by the Other Stockholders pursuant to this Section 9.02(a), constitute more than
50% of the Common Shares then outstanding (in which case the provisions of
Sections 9.02(b)-(e) and (g) shall apply), or

 

(iii)                               the Transfer is a Block Sale (in which case
the provisions of Sections 9.02(f)-(g) shall apply),

 

(any such Transfer, a “Drag-Along Sale”), the Drag-Along Seller may at its
option (in the case of (i) and (ii) above, and shall, in the case of (iii)
above) require each Other Stockholder to Transfer the Drag-Along Portion of the
class of Company Securities (“Drag-Along Rights”) then held by such Other
Stockholder for the same consideration per share or unit of the relevant class
of Company Securities and otherwise on the same terms and conditions as the
Drag-Along Seller.

 

25

--------------------------------------------------------------------------------


 

(b)                                 The Drag-Along Seller shall provide notice
of such Drag-Along Sale to the Other Stockholders (a “Drag-Along Sale Notice”)
not later than five (5) Business Days prior to the proposed Drag-Along Sale. 
The Drag-Along Sale Notice shall identify the Drag-Along Transferee, the number
of Company Securities subject to the Drag-Along Sale, the consideration for
which a Transfer is proposed to be made (the “Drag-Along Sale Price”) and all
other material terms and conditions of the Drag-Along Sale.  The number of
Company Securities to be sold by each Other Stockholder shall be the Drag-Along
Portion of the class of Company Securities that such Other Stockholder owns. 
Each Other Stockholder shall be required to participate in the Drag-Along Sale
on the terms and conditions set forth in the Drag-Along Sale Notice and to
tender the Drag-Along Portion of its Company Securities as set forth below.  The
price payable in such Transfer shall be the Drag-Along Sale Price.  Not later
than five (5) Business Days after the date of the Drag-Along Sale Notice (the
“Drag-Along Sale Notice Period”), each of the Other Stockholders shall deliver
to a representative of the Drag-Along Seller designated in the Drag-Along Sale
Notice the certificate and other applicable instruments representing the Company
Securities of such Other Stockholder to be included in the Drag-Along Sale,
together with a limited power-of-attorney authorizing the Drag-Along Seller or
such representative to Transfer such Company Securities on the terms set forth
in the Drag-Along Notice and wire transfer instructions for payment of the cash
portion of the consideration to be received in such Drag-Along Sale, or, if such
delivery is not permitted by applicable law, an unconditional agreement to
deliver such Company Securities pursuant to this Section 9.02(b) at the closing
for such Drag-Along Sale against delivery to such Other Stockholder of the
consideration therefor.  If an Other Stockholder should fail to deliver such
certificates to the Drag-Along Seller and the Drag-Along Sale is consummated,
the Company shall cause the books and records of the Company to show that such
Company Securities are bound by the provisions of this Section 9.02(b) and that
such Company Securities shall be Transferred to the Drag-Along Transferee
immediately upon surrender for Transfer by the holder thereof.

 

(c)                                  The Drag-Along Seller shall have a period
of 120 days from the date of receipt of the Drag-Along Sale Notice to consummate
the Drag-Along Sale on the terms and conditions set forth in such Drag-Along
Sale Notice, provided that, if such Drag-Along Sale is subject to regulatory
approval, such 120-day period shall be extended until the expiration of five
Business Days after all such approvals have been received, but in no event later
than 180 days following the date of receipt of the Drag-Along Sale Notice.  If
the Drag-Along Sale shall not have been consummated during such period, the
Drag-Along Seller shall promptly return to each of the Other Stockholders the
limited power-of-attorney (and all copies thereof) and all certificates and
other applicable instruments representing Company Securities that such Other
Stockholders delivered for Transfer pursuant hereto, together with any other
documents in the possession of the Drag-Along Seller executed by the Other
Stockholders in connection with such proposed Transfer, and all the restrictions
on Transfer contained in this Agreement or otherwise applicable at such time
with respect to such Company Securities owned by the Other Stockholders shall
again be in effect.

 

26

--------------------------------------------------------------------------------


 

(d)                                 Concurrently with the consummation of the
Drag-Along Sale, the Drag-Along Seller shall give notice thereof to the Other
Stockholders, shall remit or cause to be remitted to each of the Other
Stockholders that have surrendered their certificates and other applicable
instruments the total consideration to be paid at the closing of the Drag-Along
Sale (the cash portion of which is to be paid by wire transfer of immediately
available funds in accordance with such Other Stockholder’s wire transfer
instructions) for the Company Securities Transferred pursuant hereto and shall
furnish such other evidence of the completion and time of completion of such
Transfer and the terms thereof as may be reasonably requested by such Other
Stockholders.

 

(e)                                  Notwithstanding anything contained in this
Section 9.02, there shall be no liability on the part of the Drag-Along Seller
to the Other Stockholders (other than the obligation to return the limited
power-of-attorney and the certificates and other applicable instruments
representing Company Securities received by the Drag-Along Seller) if the
Transfer of Company Securities pursuant to this Section 9.02 is not consummated
for whatever reason, regardless of whether the Drag-Along Seller has delivered a
Drag-Along Sale Notice.  The decision to effect a Transfer of Company Securities
pursuant to this Section 9.02 by the Drag-Along Seller is in the sole and
absolute discretion of the Drag-Along Seller.

 

(f)                                    (i)                                    
Following the consummation of the Initial Public Offering, upon the request of
DLJMB, each of the Other Stockholders shall deliver to DLJMB and, at the option
of each Other Stockholder, such Other Stockholder may deliver to DLJMB (a) the
stock certificates for and a limited power-of-attorney relating to the Company
Securities so specified, which such power-of-attorney shall authorize the
Drag-Along Seller to Transfer such Company Securities in connection with any
Block Sale, (b) transfer instructions for payment of consideration to be
received in any Block Sale and (c) such other instruments and agreements as are
reasonably requested by DLJMB in order to effectuate the provisions of this
Section 9.02(f).  If DLJMB has requested stock certificates and a limited
power-of-attorney to tender the Drag-Along Portion of the Other Stockholder’s
Company Securities, any Other Stockholder may, by written notice to DLJMB,
request, and DLJMB shall, promptly effect a Transfer of the Company Securities
described in such notice and otherwise permitted under this Agreement on its
behalf.

 

(ii)                                  The Drag-Along Seller shall have no
obligation to provide prior notice of any Block Sale to the Other Stockholders. 
The number of Company Securities to be sold by each Other Stockholder in any
Block Sale shall be its Drag-Along Portion of the relevant class of Company
Securities being sold.  Each Other Stockholder shall be required to participate
in the Drag-Along Sale and, to the extent DLJMB has not requested stock
certificates and a limited power-of-attorney to tender the Drag-Along Portion of
the Other Stockholder’s Company Securities, shall, upon the request of DLJMB, be
obligated to promptly tender their securities and power of attorney as set forth
in Section 9.02(b) above, in any event no later than the end of the Business Day
immediately preceding

 

27

--------------------------------------------------------------------------------


 

settlement date for any Block Sale.  If an Other Stockholder fails to timely
deliver its stock certificates and/or power of attorney within one Business Day
of the request by DLJMB, whether requested pursuant to subsection (i) above or
this subsection (ii), then the Drag-Along Seller shall have no obligation to
include such Other Stockholder in the Drag-Along Sale.  The price per share of
Company Securities payable in such Block Sale shall be the price per share
received by the DLJMB Funds in such sale.

 

(iii)                               After the execution of any Block Sale, the
Drag-Along Seller shall provide prompt written notice to the Other Stockholders
of such trade, which notice shall identify the number of Company Securities sold
in connection with the Drag-Along Sale and the consideration for which the
Transfer was made and upon the settlement of any Block Sale, the Drag-Along
Seller shall remit or cause to be remitted to each of the Other Stockholders the
total consideration paid at the closing of the Drag-Along Sale by wire transfer
of immediately available funds and shall furnish such other evidence of the
completion and time of completion of such Transfer and the terms thereof as may
be reasonably requested by such Other Stockholders.

 

(iv)                              Notwithstanding anything contained in this
Section 9.02(f), there shall be no liability on the part of the Drag-Along
Seller to the Other Stockholders if the Transfer of Company Securities pursuant
to this Section 9.02(f) is not consummated for whatever reason, regardless of
whether the Drag-Along Seller has delivered any prior notice of a Block Sale. 
The decision to effect a Transfer of Company Securities of a Block Sale by the
Drag-Along Seller is in the sole and absolute discretion of the Drag-Along
Seller.

 

(g)                                 The provisions of this Section 9.02 shall
not apply to any Transfer of the Common Shares in a Public Offering; provided,
however, that the provisions of this Section 9.02 shall continue to apply in
connection with any Transfer of the Preferred Shares in a Public Offering.  The
provisions of this Section 9.02 shall continue in effect following the
consummation of the Initial Public Offering.

 

SECTION 9.03.                 Additional Conditions to Tag-Along Sales and
Drag-Along Sales.  Notwithstanding anything contained in Sections 9.01 or 9.02,
in connection with a Tag-Along Sale under Section 9.01 or a Drag-Along Sale
under Section 9.02:

 

(a)                                  the DLJMB Funds shall ensure that upon the
consummation of such Tag-Along Sale or Drag-Along Sale, all of the Stockholders
participating therein will receive the same form and amount of consideration per
share, or, if any Stockholders are given an option as to the form and amount of
consideration to be received, all Stockholders participating therein will be
given the same option; and

 

28

--------------------------------------------------------------------------------


 

(b)                                 each Other Stockholder shall (i) make such
representations, warranties and covenants and enter into such definitive
agreements as are customary for transactions of the nature of the proposed
Transfer, (ii) benefit from and be subject to all of the same provisions of the
definitive agreements as the Tag-Along Seller or Drag-Along Seller, as the case
may be, and (iii) be required to bear their proportionate share of any escrows,
holdbacks or adjustments in respect of the purchase price or indemnification
obligations; provided that no Other Stockholder shall be obligated (A) to
indemnify, other than severally indemnify, any Person in connection with such
Tag-Along Sale or Drag-Along Sale, as the case may be, or (B) to incur liability
to any Person in connection with such Tag-Along Sale or Drag-Along Sale, as the
case may be, including without limitation under any indemnity, in excess of the
lesser of (1) its pro rata share of such liability and (2) the proceeds realized
by such Other Stockholder in such sale.

 

SECTION 9.04.                 Preemptive Rights.  (a) The Company, Intermediate
Holdings or Jostens, as the case may be, shall give each Syndicate Stockholder
written notice (an “Issuance Notice”) of any proposed issuance by the Company,
Intermediate Holdings or Jostens, as the case may be, of any Company Securities
to any DLJMB Funds or their successors at least ten (10) Business Days prior to
the proposed issuance date.  The Issuance Notice shall specify the number and
class of such Company Securities and the price at which such Company Securities
are to be issued to any DLJMB Fund or DLJMB Funds and the other material terms
and conditions of the issuance.  Subject to Section 9.04(e) below, if any DLJMB
Fund or DLJMB Funds will purchase any such Company Securities from the Company,
Intermediate Holdings or Jostens, as the case may be, each Syndicate Stockholder
shall be entitled to purchase such Syndicate Stockholder’s Pro Rata Share of the
Company Securities proposed to be issued to the DLJMB Funds, at the price and on
the other terms and conditions specified in the Issuance Notice.

 

(b)                                 Each Syndicate Stockholder may exercise its
rights under this Section 9.04 by delivering notice of its election to purchase
such Company Securities to the Company, Intermediate Holdings or Jostens, as the
case may be, and the DLJMB Funds within ten (10) Business Days of receipt of the
Issuance Notice.  A delivery of such notice (which notice shall specify the
number (or amount) of Company Securities to be purchased by the Syndicate
Stockholder submitting such notice) by such Syndicate Stockholder shall
constitute a binding agreement of such Syndicate Stockholder to purchase, at the
price and on the terms and conditions specified in the Issuance Notice, the
number (or amount) of Company Securities specified in such Syndicate
Stockholder’s notice.  If, at the termination of such ten (10) Business
Day-period, any Syndicate Stockholder shall not have exercised its rights to
purchase any of such Syndicate Stockholder’s Pro Rata Share of such Company
Securities, such Syndicate Stockholder shall be deemed to have waived all of its
rights under this Section 9.04 with respect to, and only with respect to, the
purchase of such Company Securities.

 

(c)                                  If any Syndicate Stockholder declines to
exercise its preemptive rights under this Section 9.04 or elects to exercise
such rights with respect to less than such Syndicate Stockholder’s Pro Rata
Share (the “Excess Shares”), the DLJMB Funds

 

29

--------------------------------------------------------------------------------


 

and any participating Syndicate Stockholder electing to exercise its rights with
respect to its full Pro Rata Share (a “Fully Participating Syndicate
Stockholder”) shall be entitled to purchase from the Company, Intermediate
Holdings or Jostens, as the case may be, an additional number of Company
Securities equal to the product of (i) the Excess Shares and (ii) a fraction,
the numerator of which is the Aggregate Ownership of that class of Company
Securities of the DLJMB Funds or the Fully Participating Syndicate Stockholder,
as the case may be, and the denominator of which is equal to the sum of the
Aggregate Ownership of that class of Company Securities of the DLJMB Funds and
all Fully Participating Syndicate Stockholders.

 

(d)                                 The Company, Intermediate Holdings or
Jostens, as the case may be, shall have ninety (90) days from the date of the
Issuance Notice to consummate the proposed issuance of any or all of such
Company Securities that the DLJMB Funds and each Syndicate Stockholder have
elected not to purchase at the price and upon terms and conditions that are not
materially less favorable to the Company, Intermediate Holdings or Jostens, as
the case may be, than those specified in the Issuance Notice, provided that, if
such issuance is subject to regulatory approval, such 90-day period shall be
extended until the expiration of five (5) Business Days after all such approvals
have been received, but in no event later than 120 days from the date of the
Issuance Notice.  At the consummation of such issuance, the Company,
Intermediate Holdings or Jostens, as the case may be, shall issue certificates
representing the Company Securities to be purchased by each Syndicate
Stockholder exercising preemptive rights pursuant to this Section 9.04
registered in the name of such Syndicate Stockholder, against payment by such
Syndicate Stockholder of the purchase price for such Company Securities.  If the
Company, Intermediate Holdings or Jostens, as the case may be, proposes to issue
any class of Company Securities after such 90-day period or on other terms
materially less favorable to the issuer, it shall again comply with the
procedures set forth in this Section 9.04.

 

(e)                                  None of the Company, Intermediate Holdings
or Jostens shall be under any obligation to consummate any proposed issuance of
Company Securities, nor shall there be any liability on the part of the Company,
Intermediate Holdings or Jostens to any Syndicate Stockholder if the proposed
issuance of Company Securities pursuant to this Section 9.04 is not consummated
for whatever reason, regardless of whether it shall have delivered an Issuance
Notice in respect of such proposed issuance.

 

(f)                                    The Company, Intermediate Holdings or
Jostens may offer and sell Company Securities to the DLJMB Funds subject to the
preemptive rights under this Section 9.04 without first offering such Company
Securities to the Syndicate Stockholders or complying with the procedures of
this Section 9.04, so long as the Syndicate Stockholders receive prompt written
notice of such sales and thereafter are given the opportunity to purchase their
respective Pro Rata Shares of such Company Securities within forty-five (45)
days after the close of such sale and in any event no later than ten (10)
Business Days from receipt of the notice referred to herein on substantially the
same terms and conditions as such sale to the DLJMB Funds, however, the price of
such Company Securities shall be identical to the price paid by the DLJMB Funds.

 

30

--------------------------------------------------------------------------------

ARTICLE 10
REGISTRATION RIGHTS

 

SECTION 10.01.                                        Piggyback Registration. 
(a) If the Company (for purposes of this Article 10, to the extent Company
Securities includes equity securities of Intermediate Holdings, “Company” shall
refer to the Company or Intermediate Holdings, as applicable) proposes to
register any Company Securities under the Securities Act (whether for itself or
in connection with a sale of securities by a Third Party, but other than a
registration on Form S-8 or S-4, or any successor or similar forms, relating to
Common Shares issuable upon exercise of employee stock options or in connection
with any employee benefit or similar plan of the Company or in connection with a
direct or indirect acquisition by the Company of another Person) and in such
registration shares of Registrable Securities owned by the DLJMB Funds will be
offered for sale, the Company shall each such time give prompt written notice at
least ten (10) Business Days prior to the anticipated filing date of the
registration statement relating to such registration to each Stockholder
hereunder, which notice shall set forth such Stockholder’s rights under this
Section 10.01 and shall offer such Stockholder the opportunity to include in
such registration statement up to a number of the same class or series of
Registrable Securities as proposed to be offered in such registration equal to
its total amount of such Registrable Securities multiplied by a fraction, the
numerator of which is the number of such Registrable Securities proposed to be
sold by the DLJMB Funds (for its own account) in such offering and the
denominator of which is the aggregate number of such Registrable Securities of
such class or series held by the DLJMB Funds at such time (a “Piggyback
Registration”), subject to the restrictions set forth herein.  Upon the request
of any such Stockholder made within five (5) Business Days after the receipt of
notice from the Company (which request shall specify the number of Registrable
Securities intended to be registered by such Stockholder), the Company shall use
its best efforts to effect the registration under the Securities Act of all
Registrable Securities that the Company has been so requested to register by all
such Stockholders with rights to require registration of Company Securities
hereunder, to the extent requisite to permit the disposition of the Registrable
Securities so to be registered, provided that (i) if such registration involves
a Public Offering, all such Stockholders requesting to be included in the
Company’s registration must sell their Registrable Securities to the
underwriters on the same terms and conditions as apply to the Company or any
other selling stockholders, and (ii) if, at any time after giving notice of its
intention to register any Company Securities pursuant to this Section 10.01(a)
and prior to the effective date of the registration statement filed in
connection with such registration, the Company shall determine for any reason
not to register such securities, the Company shall give notice to all such
Stockholders and, thereupon, shall be relieved of its obligation to register any
Registrable Securities in connection with such registration.  The Company shall
be liable for and pay all Registration Expenses in connection with each
Piggyback Registration.

 

(b)                                 If a Piggyback Registration involves a
Public Offering and the managing underwriter advises the Company that, in its
view, the number of Company Securities that the Company and such selling
stockholders propose to include in such

 

31

--------------------------------------------------------------------------------


 

registration exceeds the largest number of shares that can be sold without
having an adverse effect on such offering, including the price at which such
shares can be sold (the “Maximum Offering Size”), the Company shall include in
such registration, in the following priority, up to the Maximum Offering Size:

 

(i)                                     first, so much of the Company Securities
proposed to be registered for the account of the Company, if any, as would not
cause the offering to exceed the Maximum Offering Size, and

 

(ii)                                  second, all Registrable Securities
requested to be included in such registration by any Stockholders pursuant to
Section 10.01 and similar registration rights provided to Stockholders by the
Company (allocated, if necessary for the offering not to exceed the Maximum
Offering Size, pro rata among such Stockholders based on their relative
ownership of Company Securities).

 

SECTION 10.02.                                        Lock-Up Agreements.  If
any registration of Company Securities shall be effected in connection with a
Public Offering and provided that the DLJMB Funds are subject to the same
restrictions set forth herein, neither the Company nor any Other Stockholder
shall effect any public sale or distribution, including any sale pursuant to
Rule 144, of any Company Securities or other security of the Company (except as
part of such Public Offering) during the period (each such period, a “Lock-Up
Period”) beginning five (5) days prior to distribution of a preliminary
prospectus until the earlier of (i) such time as the Company and the lead
managing underwriter shall agree and (ii) (A) 180 days after the effective date
of the Initial Public Offering in the event of an Initial Public Offering and
(B) 90 days after the effective date of the Public Offering for other Public
Offerings; provided, however, that this restriction shall not apply to any
Company Securities or other securities of the Company acquired in the Initial
Public Offering, in any Public Offering or in any open market transaction
following the Initial Public Offering.

 

SECTION 10.03.                                        Participation in a Public
Offering.  Whenever any Stockholders exercise their rights under this
Section 10.01:

 

(a)                                  The Company may require each such
Stockholder registering Shares hereunder (each, a “Registering Stockholder”) to
promptly furnish in writing to the Company such information regarding the
distribution of the Registrable Securities as the Company may from time to time
request and such other information as may be legally required in connection with
such registration.

 

(b)                                 Each such Registering Stockholder agrees
that, upon receipt of any written notice from the Company of the occurrence of
any event requiring the preparation of a supplement or amendment of a prospectus
relating to the Registrable Securities covered by a registration statement that
is required to be delivered under the Securities Act so that, as thereafter
delivered to the purchasers of such Registrable Securities, such prospectus will
not contain an untrue statement of a material fact or omit to state any

 

32

--------------------------------------------------------------------------------


 

material fact required to be stated therein or to make the statements therein
not misleading, such Stockholder shall forthwith discontinue disposition of
Registrable Securities pursuant to the registration statement covering such
Registrable Securities until such Stockholder’s receipt of the copies of a
supplemented or amended prospectus, and, if so directed by the Company, such
Stockholder shall deliver to the Company all copies, other than any permanent
file copies then in such Stockholder’s possession, of the most recent prospectus
covering such Registrable Securities at the time of receipt of such notice.

 

(c)                                  No Stockholder will be permitted to require
registration of any Registrable Securities in any Public Offering hereunder
unless such Stockholder (a) agrees to sell such Registrable Securities on the
basis provided in any underwriting arrangements approved by the Persons entitled
to approve such arrangements and (b) completes and executes all questionnaires,
powers of attorney, indemnities, underwriting agreements and other documents
reasonably required under the terms of such underwriting arrangements and the
provisions of this Agreement in respect of registration rights.

 

SECTION 10.04.                                        Indemnification by the
Company.  The Company agrees to indemnify and hold harmless each Registering
Stockholder holding Registrable Securities covered by a registration statement,
its officers, directors, employees, managers, members, partners and agents, and
each Person, if any, who controls any such Persons within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act from and
against any and all losses, claims, damages, liabilities and expenses (including
reasonable expenses of investigation and reasonable attorneys’ fees and
expenses) (“Damages”) caused by or relating to any untrue statement or alleged
untrue statement of a material fact contained in any registration statement or
prospectus relating to the Registrable Securities (as amended or supplemented if
the Company shall have furnished any amendments or supplements thereto) or any
preliminary prospectus, or caused by or relating to any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, except insofar as such
Damages are caused by or related to any such untrue statement or omission or
alleged untrue statement or omission so made based upon information furnished in
writing to the Company by such Stockholder or on such Stockholder’s behalf
expressly for use therein, provided that, with respect to any untrue statement
or omission or alleged untrue statement or omission made in any preliminary
prospectus, or in any prospectus, as the case may be, the indemnity agreement
contained in this paragraph shall not apply to the extent that any Damages
result from the fact that a current copy of the prospectus (or such amended or
supplemented prospectus, as the case may be) was not sent or given to the Person
asserting any such Damages at or prior to the written confirmation of the sale
of the Registrable Securities concerned to such Person if it is determined that
the Company has provided such prospectus to such Stockholder and it was the
responsibility of such Stockholder to provide such Person with a current copy of
the prospectus (or such amended or supplemented prospectus, as the case may be)
and

 

33

--------------------------------------------------------------------------------


 

such current copy of the prospectus (or such amended or supplemented prospectus,
as the case may be) would have cured the defect giving rise to such Damages.

 

SECTION 10.05.                                        Indemnification by the
Participating Stockholders.  Each Registering Stockholder holding Registrable
Securities included in any registration statement agrees, severally but not
jointly, to indemnify and hold harmless the Company, its officers, directors and
agents and each Person, if any, who controls the Company within the meaning of
either Section 15 of the Securities Act or Section 20 of the Exchange Act to the
same extent as the foregoing indemnity from the Company to such Stockholder, but
only (i) with respect to information furnished in writing to the Company by such
Stockholder or on such Stockholder’s behalf expressly for use in any
registration statement or prospectus relating to the Registrable Securities, or
any amendment or supplement thereto, or any preliminary prospectus or (ii) to
the extent that any Damages result from the fact that a current copy of the
prospectus (or such amended or supplemented prospectus, as the case may be) was
not sent or given to the Person asserting any such Damages at or prior to the
written confirmation of the sale of the Registrable Securities concerned to such
Person if it is determined that it was the responsibility of such Stockholder to
provide such Person with a current copy of the prospectus (or such amended or
supplemented prospectus, as the case may be) and such current copy of the
prospectus (or such amended or supplemented prospectus, as the case may be) was
available to such Stockholder and would have cured the defect giving rise to
such Damages.  Each such Stockholder also agrees to indemnify and hold harmless
underwriters of the Registrable Securities, their officers and directors and
each Person who controls such underwriters within the meaning of either
Section 15 of the Securities Act or Section 20 of the Exchange Act on
substantially the same basis as that of the indemnification of the Company
provided in this Section 10.05.  No Registering Stockholder shall be liable
under this Section 10.05 for any Damages in excess of the net proceeds realized
by such Stockholder in the sale of Registrable Securities of such Stockholder to
which such Damages relate.

 

SECTION 10.06.                                        Conduct of Indemnification
Proceedings.  If any proceeding (including any governmental investigation) shall
be instituted involving any Person in respect of which indemnity may be sought
pursuant to this Article 10, such Person (an “Indemnified Party”) shall promptly
notify the Person against whom such indemnity may be sought (the “Indemnifying
Party”) in writing and the Indemnifying Party shall assume the defense thereof,
including the employment of counsel reasonably satisfactory to such Indemnified
Party, and shall assume the payment of all fees and expenses, provided that the
failure of any Indemnified Party so to notify the Indemnifying Party shall not
relieve the Indemnifying Party of its obligations hereunder except to the extent
that the Indemnifying Party is materially prejudiced by such failure to notify. 
In any such proceeding, any Indemnified Party shall have the right to retain its
own counsel, but the fees and expenses of such counsel shall be at the expense
of such Indemnified Party unless (i) the Indemnifying Party and the Indemnified
Party shall have mutually agreed to the retention of such counsel or (ii) in the
reasonable judgment of such Indemnified Party representation of both parties by
the same counsel would be

 

34

--------------------------------------------------------------------------------


 

inappropriate due to actual or potential differing interests between them.  It
is understood that, in connection with any proceeding or related proceedings in
the same jurisdiction, the Indemnifying Party shall not be liable for the
reasonable fees and expenses of more than one separate firm of attorneys (in
addition to any local counsel) at any time for all such Indemnified Parties, and
that all such fees and expenses shall be reimbursed as they are incurred.  In
the case of any such separate firm for the Indemnified Parties, such firm shall
be designated in writing by the Indemnified Parties.  The Indemnifying Party
shall not be liable for any settlement of any proceeding effected without its
written consent, but if settled with such consent, or if there be a final
judgment for the plaintiff, the Indemnifying Party shall indemnify and hold
harmless such Indemnified Parties from and against any Damages (to the extent
stated above) by reason of such settlement or judgment.  Without the prior
written consent of the Indemnified Party, no Indemnifying Party shall effect any
settlement of any pending or threatened proceeding in respect of which any
Indemnified Party is or could have been a party and indemnity could have been
sought hereunder by such Indemnified Party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability arising out
of such proceeding.

 

SECTION 10.07.                                        Contribution.  If the
indemnification provided for in this Article 10 is unavailable to the
Indemnified Parties in respect of any Damages, then each such Indemnifying
Party, in lieu of indemnifying such Indemnified Party, shall contribute to the
amount paid or payable by such Indemnified Party as a result of such Damages (i)
as between the Company and the Registering Stockholders holding Registrable
Securities covered by a registration statement on the one hand and the
underwriters on the other, in such proportion as is appropriate to reflect the
relative benefits received by the Company and such Stockholders on the one hand
and the underwriters on the other, from the offering of the Registrable
Securities, or if such allocation is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits but also
the relative fault of the Company and such Stockholders on the one hand and of
such underwriters on the other in connection with the statements or omissions
that resulted in such Damages, as well as any other relevant equitable
considerations and (ii) as between the Company on the one hand and each such
Stockholder on the other, in such proportion as is appropriate to reflect the
relative fault of the Company and of each such Stockholder in connection with
such statements or omissions, as well as any other relevant equitable
considerations.  The relative benefits received by the Company and such
Stockholders on the one hand and such underwriters on the other shall be deemed
to be in the same proportion as the total proceeds from the offering (net of
underwriting discounts and commissions but before deducting expenses) received
by the Company and such Stockholders bear to the total underwriting discounts
and commissions received by such underwriters, in each case as set forth in the
table on the cover page of the prospectus.  The relative fault of the Company
and such Stockholders on the one hand and of such underwriters on the other
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by the Company and such
Stockholders or by such underwriters.

 

35

--------------------------------------------------------------------------------


 

The relative fault of the Company on the one hand and of each such Stockholder
on the other shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information supplied by
such party, and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission.

 

The Company and the Registering Stockholders agree that it would not be just and
equitable if contribution pursuant to this Section 10.07 were determined by pro
rata allocation (even if the underwriters were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the
equitable considerations referred to in the immediately preceding paragraph. 
The amount paid or payable by an Indemnified Party as a result of the Damages
referred to in the immediately preceding paragraph shall be deemed to include,
subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such Indemnified Party in connection with investigating
or defending any such action or claim.  Notwithstanding the provisions of this
Section 10.07, no underwriter shall be required to contribute any amount in
excess of the amount by which the total price at which the Registrable
Securities underwritten by it and distributed to the public were offered to the
public exceeds the amount of any Damages that such underwriter has otherwise
been required to pay by reason of such untrue or alleged untrue statement or
omission or alleged omission, and no Registering Stockholder shall be required
to contribute any amount in excess of the amount by which the net proceeds
realized by such Stockholder in the sale of Registrable Securities of such
Stockholder to which such Damages relate exceeds the amount of any Damages that
such Stockholder has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission.  No Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.  Each Registering Stockholder’s
obligation to contribute pursuant to this Section 10.07 is several in the
proportion that the proceeds of the offering received by such Stockholder bears
to the total proceeds of the offering received by all such Registering
Stockholders and not joint.

 

SECTION 10.08.                                        Other Indemnification. 
Indemnification similar to that specified herein (with appropriate
modifications) shall be given by the Company and each Stockholder participating
therein with respect to any required registration or other qualification of
securities under any federal or state law or regulation or governmental
authority other than the Securities Act.

 

SECTION 10.09.                                        Cooperation by the
Company.  If any Stockholder shall transfer any Registrable Securities pursuant
to Rule 144, the Company shall cooperate, to the extent commercially reasonable,
with such Stockholder and shall provide to such Stockholder such information as
such Stockholder shall reasonably request.

 

36

--------------------------------------------------------------------------------


 

SECTION 10.10.                                        No Transfer of
Registration Rights.  None of the rights of Stockholders under this Article 10
shall be assignable by any Stockholder to any Person acquiring Securities in any
Public Offering or pursuant to Rule 144 but are assignable to other Persons to
whom Company Securities are Transferred in compliance with this Agreement.

 

ARTICLE 11
CERTAIN COVENANTS AND AGREEMENTS

 

SECTION 11.01.                                        Confidentiality.  (a) 
Each Syndicate Stockholder agrees that Confidential Information (as defined
below) furnished and to be furnished to it was and shall be made available in
connection with such Syndicate Stockholder’s investment in the Company.  Such
Syndicate Stockholder acknowledges that the Confidential Information which such
Syndicate Stockholder has obtained or will obtain is the property of the Company
and its Subsidiaries.  Such Syndicate Stockholder agrees that neither it nor its
Representatives (as defined below) shall use any Confidential Information other
than in connection with its investment in the Company, and not for any other
purpose and each Syndicate Stockholder agrees that neither it nor its
Representatives shall, directly or indirectly, disclose, reveal, divulge or
communicate to any Person or use or otherwise exploit for its or their own
benefit or for the benefit of anyone other than the Company and its
Subsidiaries, any Confidential Information, except that Confidential Information
may be disclosed: (i) to such Stockholder’s Representatives (as defined below)
in the normal course of the performance of their duties or to any financial
institution providing credit to such Syndicate Stockholder provided that (A) no
such Person may be an Adverse Person and (B) any such Person in receipt of
Confidential Information advised in writing of the confidential nature of the
Confidential Information and the Syndicate Stockholder’s obligations under this
Agreement and such Syndicate Stockholder shall be responsible for any breach by
such Persons of the obligations of such Syndicate Stockholder in this
Section 11.01, (ii) to the extent required by applicable law, rule or regulation
(including complying with any oral or written questions, interrogatories,
requests for information or documents, subpoena, civil investigative demand or
similar process to which a Syndicate Stockholder is subject; provided that such
Syndicate Stockholder give the Company prompt notice of such requests, to the
extent practicable, so that the Company may seek an appropriate protective order
or similar relief (and the Stockholder shall cooperate with such efforts by the
Company, and shall in any event make only the minimum disclosure required by
such law, rule or regulation)) or (iii) if the prior written consent of the
Company shall have been obtained. Notwithstanding anything to the contrary set
forth herein or in any other agreement to which the parties hereto are parties
or by which they are bound, the obligations of confidentiality contained herein
and therein, as they relate to the sale of the Shares, shall not apply to the
tax structure or tax treatment of the sale of the Shares, and each party hereto
(and any employee, representative, or agent of any party hereto) may disclose to
any and all Persons, without limitation of any kind, the tax structure and tax
treatment of the sale of the Shares; provided, however, that such disclosure
shall not include the name (or other identifying information not relevant to the
tax structure or tax

 

37

--------------------------------------------------------------------------------


 

treatment) of any Person and shall not include information for which
nondisclosure is reasonably necessary in order to comply with applicable
securities laws.

 

(b)                                 “Confidential Information” shall mean trade
secrets, confidential or proprietary information and all other knowledge,
know-how, information, documents or materials owned, developed or possessed by
the Company or any Persons that are or become its Subsidiaries, whether in
tangible or intangible form, pertaining to the business of the Company or its
Subsidiaries or any customer, known or intended to be known only to directors,
officers or employees of the Company or its Subsidiaries or other persons in a
confidential relationship with the Company or its Subsidiaries or the
confidentiality of which the Company or its Subsidiaries takes reasonable
measures to protect, including, but not limited to, operating procedures,
knowledge of the organization, publications and events (including advertising
and exhibitor prices, costs, sales or content), processes, contracts, financial
information or measures, non-public financial information, business methods,
future business plans, customers (including identities of customers and
prospective customers, identities of individual contacts at business entities
which are customers or prospective customers, preferences, businesses or
habits), business relationships, board materials and other information owned,
developed or possessed by the Company or its Subsidiaries; provided that
Confidential Information shall not include information that (i) is or becomes
generally known to the public other than as a result of a disclosure by a
Syndicate Stockholder or its Affiliates, general partners, directors, officers,
managers, managing members, employees, agents, counsel, accountants, investment
advisers or representatives (all such Persons being collectively referred to as
“Representatives”) who need to have access to the Confidential Information for
legitimate business purposes not in violation of this Agreement, (ii) is or was
available to such Stockholder on a non-confidential basis prior to its
disclosure to such Stockholder or its Representatives, or (iii) was or becomes
available to such Stockholder on a non-confidential basis from a source other
than the Company, which source is or was (at the time of receipt of the relevant
information) not, to the best of such Stockholder’s knowledge, bound by a
confidentiality agreement with the Company or another Person.

 

SECTION 11.02.                                        Restrictive Covenants.

 

(a)                                  Without the prior written consent of the
Company, no Restricted Person (as defined below) shall, directly or indirectly,
own, manage, operate, control or participate in the ownership, management,
operation or control of any business, whether in corporate, proprietorship or
partnership form or otherwise, primarily engaged in the United States or Canada
in school photography services and school-related affinity products and
services, including yearbooks, class rings and graduation products (a
“Restricted Business”); provided, however, that the restrictions contained in
this Section 11.02(a) shall not (i) restrict the acquisition by such Restricted
Person, directly or indirectly, of less than 2% of the outstanding capital stock
of any publicly traded company engaged in a Restricted Business or (ii) restrict
such Restricted Person from being the beneficial owner of a limited partnership
interest in a limited partnership that holds an investment in a Restricted
Businesses so long as such limited partnership interest does not itself
indirectly represent a controlling interest in such Restricted

 

38

--------------------------------------------------------------------------------


 

Business.  For purposes of the foregoing, with respect to each Syndicate
Stockholder, “Restricted Person” shall mean such Syndicate Stockholder and its
Affiliates, general partners, directors, officers, managers, managing members,
employees, investment advisors, representatives and agents who are in receipt of
Confidential Information.  A Syndicate Stockholder shall be responsible for any
breach by its Affiliates, general partners, directors, officers, managers,
managing members, employees and agents of this Section 11.02.

 

(b)                                 The parties hereto agree that, if any court
of competent jurisdiction in a final nonappealable judgment determines that a
specified time period, a specified geographical area, a specified business
limitation or any other relevant feature of this Section 11.02 is unreasonable,
arbitrary or against public policy, then a lesser time period, geographical
area, business limitation or other relevant feature which is determined to be
reasonable, not arbitrary and not against public policy may be enforced against
the applicable party.

 

SECTION 11.03.                                        Monthly Reports.  Within
15 days after the end of each calendar month, the Company shall furnish to each
Syndicate Stockholder purchasing Shares hereunder for an aggregate Purchase
Price of at least $9.5 million (treating, for purposes hereof, NIB Capital
Private Equity Co-Investments 2000 C.V., NIB Capital Private Equity Later Stage
Co-Investments Custodian II B.V. and their Permitted Transferees as one
Syndicate Stockholder) an unaudited management report prepared by the Company in
the ordinary course of business consistent with past practice.  Following an
Initial Public Offering, a Syndicate Stockholder shall not be entitled to
continue to receive such reports unless it executes and delivers to the Company
a confidentiality agreement in form and substance reasonably satisfactory to the
Company and such Syndicate Stockholder designed to ensure compliance with the
federal securities laws.  The right of any individual Syndicate Stockholder to
receive such monthly reports shall terminate on the date on which the value of
its Shares (calculated based upon the purchase prices set forth in Section 2.01)
that continue to be held by such Syndicate Stockholder falls below 25% (as a
result of Transfers, except for Transfers to a Permitted Transferee) of the
initial value of such Shares (calculated based upon the purchase prices set
forth in Section 2.01).

 

SECTION 11.04.                                        Financial Statements.  If
at any time the Company is no longer required to file periodic reports pursuant
to the Exchange Act, it will prepare and furnish to the Syndicate Stockholders
quarterly unaudited consolidated financial statements (no later than sixty (60)
days after the end of each of the first three (3) quarters of each fiscal year
of the Company) and year-end audited consolidated financial statements (no later
than ninety (90) days after the end of the fiscal year of the Company).

 

SECTION 11.05.                                        Board Packages.  Prior to
the Initial Public Offering, the Company shall provide each Syndicate
Stockholder purchasing Shares hereunder for an aggregate Purchase Price of at
least $9.5 million (treating, for purposes hereof, NIB Capital Private Equity
Co-Investments 2000 C.V., NIB Capital Private

 

39

--------------------------------------------------------------------------------


 

Equity Later Stage Co-Investments Custodian II B.V. and their Permitted
Transferees as one Syndicate Stockholder) with a copy of all notices and
information that the Company distributes to the Board in connection with
regularly scheduled meetings (but not special meetings) of the Board at the same
time and in the same manner as given to the members of the Board.  The right of
any individual Syndicate Stockholder to receive such board packages shall
terminate on the date on which the value of its Shares (calculated based upon
the purchase prices set forth in Section 2.01) that continue to be held by such
Syndicate Stockholder falls below 50% (as a result of Transfers, except for
Transfers to a Permitted Transferee) of the initial value of such Shares
(calculated based upon the purchase prices set forth in Section 2.01).

 

ARTICLE 12
MISCELLANEOUS

 

SECTION 12.01.                                        Stockholders
Representative.  For purposes of this Agreement, the DLJMB Funds hereby consent
to the appointment of DLJMB, as representative (the “Stockholders
Representative”) of the DLJMB Funds, and as attorney-in-fact for and on behalf
of the DLJMB Funds, and, subject to the express limitations set forth below, the
taking by the Stockholders Representative of any and all actions and the making
of any decisions required or permitted to be taken by the DLJMB Funds under this
Agreement.  The Stockholders Representative will have unlimited authority and
power to act on behalf of the DLJMB Funds with respect to this Agreement and the
disposition, settlement or other handling of all claims, rights or obligations
arising under this Agreement so long as all DLJMB Funds are treated in the same
manner.  The DLJMB Funds will be bound by all actions taken by the Stockholders
Representative in connection with this Agreement.  In performing its functions
hereunder, the Stockholders Representative will not be liable to the DLJMB Funds
in the absence of gross negligence or willful misconduct.

 

SECTION 12.02.                                        Binding Effect;
Assignability; Benefit.  (a)  This Agreement shall inure to the benefit of and
be binding upon the parties hereto and their respective heirs, successors, legal
representatives and permitted assigns.  Any Stockholder that ceases to own
beneficially any Company Securities shall cease to be bound by the terms hereof
(other than (i) the provisions of Sections 10.04, 10.05, 10.06, 10.07 and 10.08
applicable to such Stockholder with respect to any offering of Registrable
Securities completed before the date such Stockholder ceased to own any Company
Securities, (ii) Section 11.01 and (iii) Article 12).

 

(b)                                 Neither this Agreement nor any right,
remedy, obligation or liability arising hereunder or by reason hereof shall be
assignable by any party hereto pursuant to any Transfer of Company Securities or
otherwise, except that any Person acquiring Company Securities that is required
or permitted by the terms of this Agreement to become a party hereto shall
(unless already bound hereby) execute and deliver to the Company an agreement to
be bound by this Agreement in the form of Exhibit A hereto and shall thenceforth
be a “Stockholder”.

 

40

--------------------------------------------------------------------------------


 

(c)                                  Nothing in this Agreement, expressed or
implied, is intended to confer on any Person other than the parties hereto, and
their respective heirs, successors, legal representatives and permitted assigns,
any rights, remedies, obligations or liabilities under or by reason of this
Agreement.

 

SECTION 12.03.                                        Notices.  All notices,
requests and other communications to any party shall be in writing and shall be
delivered in person, mailed by certified or registered mail, return receipt
requested, or sent by facsimile transmission,

 

If to the Company or Intermediate Holdings, to:

 

Jostens Holding Corp.

Jostens IH Corp.

c/o Jostens, Inc.

5501 Norman Center Drive

Minneapolis, MN  55437
Attention: Paula Johnson
Facsimile:  (952) 830-8492

 

If to the DLJMB Funds, to:

 

c/o DLJ Merchant Banking III, Inc.

Eleven Madison Avenue

New York, NY 10010

Attention:  David Wittels

Facsimile:  (212) 538-0415

 

 

In each case with a copy to:

 

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, New York 10153

Attention:  Douglas P. Warner, Esq.

Facsimile:  (212) 310-8007

 

If to a Syndicate Stockholder, to the address set forth below the name of such
Syndicate Stockholder on Annex B hereto

 

or, in each case, at such other address or fax number as such party may
hereafter specify for the purpose of notices hereunder by written notice to the
other parties hereto.  All notices, requests and other communications shall be
deemed received on the date of receipt by the recipient thereof if received
prior to 5:00 p.m. in the place of receipt and such day is a Business Day in the
place of receipt.  Otherwise, any such notice, request or communication shall be
deemed not to have been received until the next succeeding

 

41

--------------------------------------------------------------------------------


 

Business Day in the place of receipt.  Any notice, request or other written
communication sent by facsimile transmission shall be confirmed by certified or
registered mail, return receipt requested, posted within one (1) Business Day,
or by personal delivery, whether courier or otherwise, made within two (2)
Business Days after the date of such facsimile transmissions.

 

Any Person that hereafter becomes a Stockholder shall provide its address and
fax number to the Company, which shall promptly provide such information to each
other Stockholder.

 

SECTION 12.04.                                        Waiver; Amendment;
Termination.  (a)  No provision of this Agreement may be waived except by an
instrument in writing executed by the party against whom the waiver is to be
effective.  No provision of this Agreement may be amended or otherwise modified
except by an instrument in writing executed by (1) the Company; (2) Intermediate
Holdings; (3) DLJMB; and, if any such amendment adversely affects the rights or
obligations of the Syndicate Stockholders under this Agreement, the Syndicate
Stockholders holding at least 50% of the outstanding Common Shares held by all
of the Syndicate Stockholders at the time of such proposed amendment or
modification.  Upon any amendment of this Agreement, prompt written notice
thereof shall be sent by the Company to each of the Stockholders.

 

(b)                                 This Agreement shall terminate on the tenth
anniversary of the Closing Date unless earlier terminated, provided that such
term may be extended by the Company and Intermediate Holdings with the consent
of the DLJMB Funds and the holders of at least 50% of the outstanding Common
Shares held by the Syndicate Stockholders at the time of such extension.

 

SECTION 12.05.                                        Fees and Expenses.  Each
party shall pay its own costs and expenses incurred in connection with the
preparation and execution of this Agreement, or any amendment or waiver hereof,
and the transactions contemplated hereby and all matters related hereto.

 

SECTION 12.06.                                        Governing Law.  This
Agreement shall be governed by, and construed in accordance with, the laws of
the State of Delaware, without regard to the conflicts of laws rules of such
state.

 

SECTION 12.07.                                        Jurisdiction.  The parties
hereby agree that any suit, action or proceeding seeking to enforce any
provision of, or based on any matter arising out of or in connection with, this
Agreement or the transactions contemplated hereby shall be brought in the United
States District Court for the Southern District of New York or any New York
State court sitting in New York City, so long as one of such courts shall have
subject matter jurisdiction over such suit, action or proceeding, and that any
case of action arising out of this Agreement shall be deemed to have arisen from
a transaction of business in the State of New York, and each of the parties
hereby irrevocably consents to the jurisdiction of such courts (and of the
appropriate appellate courts therefrom) in any such suit, action or proceeding
and irrevocably waives, to the fullest extent permitted by

 

42

--------------------------------------------------------------------------------


 

law, any objection that it may now or hereafter have to the laying of the venue
of any such suit, action or proceeding in any such court or that any such suit,
action or proceeding which is brought in any such court has been brought in an
inconvenient form.  Process in any such suit, action or proceeding may be served
on any party anywhere in the world, whether within or without the jurisdiction
of any such court.  Without limiting the foregoing, each party agrees that
service of process on such party as provided in Section 12.03 shall be deemed
effective service of process on such party.

 

SECTION 12.08.                                        Waiver of Jury Trial. 
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL
BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY.

 

SECTION 12.09.                                        Specific Enforcement;
Cumulative Remedies.  The parties hereto acknowledge that money damages may not
be an adequate remedy for violations of this Agreement and that any party, in
addition to any other rights and remedies which the parties may have hereunder
or at law or in equity, may, in his or its sole discretion, apply to a court of
competent jurisdiction for specific performance or injunction or such other
relief as such court may deem just and proper in order to enforce this Agreement
or prevent any violation hereof and, to the extent permitted by applicable law,
each party waives any objection to the imposition of such relief.  All rights,
powers and remedies provided under this Agreement or otherwise available in
respect hereof at law or in equity shall be cumulative and not alternative, and
the exercise or beginning of the exercise of any thereof by any party shall not
preclude the simultaneous or later exercise of any other such rights, powers or
remedies by such party.

 

SECTION 12.10.                                        Attorneys’ Fees.  In any
action or proceeding brought to enforce any provision of this Agreement, or
where any provision hereof or thereof is validly asserted as a defense, the
successful party shall be entitled to recover reasonable attorneys’ fees in
addition to any other available remedy.

 

SECTION 12.11.                                        Entire Agreement.  This
Agreement and any exhibits and other documents referred to herein constitute the
entire agreement and understanding among the parties hereto in respect of the
subject matter hereof and thereof and supersede all prior and contemporaneous
agreements and understandings, both oral and written, among the parties hereto,
or between any of them, with respect to the subject matter hereof and thereof.

 

SECTION 12.12.                                        Captions.  The captions
herein are included for convenience of reference only and shall be ignored in
the construction or interpretation hereof.

 

SECTION 12.13.                                        Severability.  If any
term, provision, covenant or restriction of this Agreement is held by a court of
competent jurisdiction or other authority to be invalid, void or unenforceable,
the remainder of the terms, provisions, covenants and restrictions of this
Agreement shall remain in full force and effect and

 

43

--------------------------------------------------------------------------------


 

shall in no way be affected, impaired or invalidated.  Upon such a
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner so that the transactions contemplated hereby be
consummated as originally contemplated to the fullest extent possible.

 

SECTION 12.14.                                        Counterparts;
Effectiveness.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

 

 

44

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

Jostens Holding Corp.

 

 

 

 

 

By:

 /s/ Robert C. Buhrmaster

 

 

Name:  Robert C. Buhrmaster

 

 

Title:  Chairman & CEO

 

 

 

 

 

Jostens IH Corp.

 

 

 

 

 

By:

 /s/ Robert C. Buhrmaster

 

 

Name:  Robert C. Buhrmaster

 

 

Title:  Chairman & CEO

 

 

 

 

 

DLJMB FUNDS:

 

 

 

 

 

DLJ Merchant Banking Partners III, L.P.

 

By:

DLJ Merchant Banking III, Inc.

 

 

Managing General Partner

 

 

 

By:

/s/ Jason Mozingo

 

 

Name:  Jason Mozingo

 

 

Title:  Attorney-In-Fact

 

 

 

 

 

DLJ Merchant Banking III, Inc., as Advisory
General Partner on behalf of DLJ Offshore Partners
III-1, C.V. and as attorney-in-fact for DLJ Merchant
Banking III, L.P., as Associate General Partner of
DLJ Offshore Partners III-1, C.V.

 

 

 

By:

/s/ Jason Mozingo

 

 

Name:  Jason Mozingo

 

 

Title:  Attorney-In-Fact

 

--------------------------------------------------------------------------------


 

 

DLJ Merchant Banking III, Inc., as Advisory
General Partner on behalf of DLJ Offshore Partners
III-2, C.V. and as attorney-in-fact for DLJ Merchant
Banking III, L.P., as Associate General Partner of
DLJ Offshore Partners III-2, C.V.

 

 

 

By:

/s/ Jason Mozingo

 

 

Name:  Jason Mozingo

 

 

Title:  Attorney-In-Fact

 

 

 

 

 

DLJ Merchant Banking III, Inc., as Advisory
General Partner on behalf of DLJ Offshore Partners
III, C.V.

 

 

 

By:

/s/ Jason Mozingo

 

 

Name:  Jason Mozingo

 

 

Title:  Attorney-In-Fact

 

 

 

 

 

DLJ MB Partners III GmbH & Co. KG

 

By:

DLJ Merchant Banking III, L.P.

 

 

Managing Limited Partner

 

By:

DLJ Merchant Banking III, Inc.

 

 

General Partner

 

 

 

By:

/s/ Jason Mozingo

 

 

Name:  Jason Mozingo

 

 

Title:  Attorney-In-Fact

 

 

 

Millennium Partners II, L.P.

 

By:

DLJ Merchant Banking III, Inc.

 

 

Managing General Partner

 

 

 

By:

/s/ Jason Mozingo

 

 

Name:  Jason Mozingo

 

 

Title:  Attorney-In-Fact

 

--------------------------------------------------------------------------------


 

 

MBP III Plan Investors, L.P.

 

By:

DLJ LBO Plans Management Corporation

 

 

Managing General Partner

 

 

 

By:

/s/ Jason Mozingo

 

 

Name:  Jason Mozingo

 

 

Title:  Attorney-In-Fact

 

--------------------------------------------------------------------------------


 

 

SYNDICATE STOCKHOLDERS

 

 

 

NIB CAPITAL PRIVATE EQUITY

 

CO-INVESTMENTS 2000 C.V.

 

 

 

By:

its general partner NIB Capital Private Equity
Co-Investments B.V.

 

 

 

 

 

Represented by NIB Capital Private

 

 

Equity N.V

 

 

 

 

 

By:

/s/ Willemijn Milders

 

 

 

 

Willemijn Milders
Legal Counsel

 

 

 

 

 

 

 

 

By:

/s/ Patrick F.F. de van der Schueren

 

 

 

 

Patrick F.F. de van der Schueren
Head of Legal Affairs

 

 

 

 

 

NIB CAPITAL PRIVATE EQUITY

 

LATER STAGE CO-INVESTMENTS
CUSTODIAN II B.V. (as custodian for NIB Capital
Private Equity Later Stage Co-Investments II C.V.)

 

 

 

By:

NIB Capital Private Equity N.V., its managing
director

 

 

 

 

By:

/s/ Willemijn Milders

 

 

 

Willemijn Milders
Legal Counsel

 

 

 

 

 

 

 

 

By:

/s/ Patrick F.F. de van der Schueren

 

 

 

 

Patrick F.F. de van der Schueren
Head of Legal Affairs

 

--------------------------------------------------------------------------------


 

 

New York Life Capital Partners, L.P.

 

 

 

 

By:

NYLCAP Manager, LLC,

 

 

 

its investment manager

 

 

 

By:

/s/ Adam G. Clemens

 

 

Name:  Adam G. Clemens
Title:  Executive VP and COO

 

--------------------------------------------------------------------------------


 

 

The Northwestern Mutual Life Insurance Company

 

 

 

By:

/s/ David A. Barras

 

 

Name:  David A. Barras
Title:  Its Authorized Representative

 

--------------------------------------------------------------------------------


 

 

C-SQUARED CDO LTD.

 

 

 

By: TCW Advisors, Inc., as its

Portfolio Manager

 

 

 

 

 

By:

/s/ Jonathan Insull

 

 

Name:  Jonathan Insull
Title:  Managing Director

 

--------------------------------------------------------------------------------


 

 

CCC/OMNI Investment Partners. L.P.

 

 

 

 

 

By:

/s/ Mark Attanasio

 

 

 

Name:  Mark Attanasio
Title:  General Partner

 

--------------------------------------------------------------------------------


 

ANNEX A

 

Attached.

 

--------------------------------------------------------------------------------


 

ANNEX B

 

SYNDICATE STOCKHOLDER NOTICE INFORMATION

 

NIB Capital Private Equity Co-Investments 2000 C.V.

NIB Capital Private Equity Later Stage Co-Investments Custodian II B.V.

 

Iain Leigh and Dennis Ever

 

 

NIB Capital Private Equity Inc.

 

 

600 5th Avenue, 17th Floor

 

 

New York, N.Y. 10020

 

 

 

 

 

For legal materials, a copy to:

 

 

 

 

 

Patrick F.F. de van der Schueren

 

 

NIB Capital Private Equity NV

 

 

Head of Legal Affairs

 

 

Jachthavenweg 118

 

 

Amsterdam 1081 KJ

 

 

The Netherlands

 

 

 

 

 

and

 

 

 

 

 

Daniel Kolb

 

 

Ropes and Gray

 

 

45 Rockefeller Center

 

 

New York, N.Y. 10111-0087

 

 

 

 

 

The Northwestern Mutual Life Insurance Company

 

 

 

 

 

The Northwestern Mutual Life Insurance Company

 

 

720 East Wisconsin Avenue

 

 

Milwaukee, Wisconsin 53202

 

 

Attention:

Lisa Cadotte

 

 

Facsimile:

(414) 665-7124

 

 

 

 

 

New York Life Capital Partners, L.P.

 

 

 

 

 

New York Life Capital Partners, L.P.

 

 

c/o NYLCAP Manager, LLC

 

 

51 Madison Avenue, Suite 3009

 

 

New York, NY  10010

 

 

Attention:

Adam Clemens

 

 

 

--------------------------------------------------------------------------------


 

 

Amanda Parness

 

 

 

Matthew Cashion

 

 

 

Nancy Scotton

 

 

Facsimile:

(212) 576-5591

 

 

 

 

 

and

 

 

 

 

 

New York Life Investment Management LLC

 

 

Office of the General Counsel

 

 

51 Madison Avenue, Room 1104

 

 

New York, NY  10010

 

 

Attention:

Donnamarie Cristina, Esq.

 

 

Facsimile:

(212) 576-8340

 

 

 

 

 

In each case with a copy, which shall not constitute notice, to:

 

 

 

 

 

Akin Gump Strauss Hauer & Feld LLP

 

 

590 Madison Avenue

 

 

New York, NY  10022

 

 

Attention:

James E. Kaye, Esq.

 

 

Facsimile:

(212) 407-1002

 

 

 

 

 

C-Squared CDO Ltd

 

 

 

 

 

c/o JPMorgan Chase Bank – Texas

 

 

Attn:  Melanie Ecter / Acct. 10202133.2

 

 

600 Travis Street, 48th Floor

 

 

Houston, TX 77002-8039

 

 

 

 

 

With a copy, which shall not constitute notice, to:

 

 

 

 

 

C-SQUARED CDO LTD

 

 

Trust Company of the West

 

 

200 Park Avenue, Suite 2200

 

 

New York, NY 10166

 

 

Attn:

Steven Kalin

 

 

 

Matthew Miller

 

 

 

 

 

CCC/OMNI Investment Partners, L.P.

 

 

11100 Santa Monica Blvd.

 

 

Suite 2000

 

 

Los Angeles, CA 90025

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

JOINDER TO SYNDICATE STOCKHOLDERS’ AGREEMENT

 

This Joinder Agreement (this “Joinder Agreement”) is made as of the date written
below by the undersigned (the “Joining Party”) in accordance with the Stock
Purchase and Stockholders’ Agreement dated as of September 3, 2003 (the
“Syndicate Stockholders’ Agreement”) among JOSTENS HOLDING CORP., JOSTENS IH
CORP. and certain other persons named therein, as the same may be amended from
time to time.  Capitalized terms used, but not defined, herein shall have the
meaning ascribed to such terms in the Syndicate Stockholders’ Agreement.

 

The Joining Party hereby acknowledges, agrees and confirms that, by its
execution of this Joinder Agreement, the Joining Party shall be deemed to be a
party to and “Stockholder” under the Syndicate Stockholders’ Agreement as of the
date hereof and shall have all of the rights and obligations of the Stockholder
from whom it has acquired Company Securities (to the extent permitted by the
Syndicate Stockholders’ Agreement) as if it had executed the Syndicate
Stockholders’ Agreement.  The Joining Party hereby ratifies, as of the date
hereof, and agrees to be bound by, all of the terms, provisions and conditions
contained in the Syndicate Stockholders’ Agreement.

 

IN WITNESS WHEREOF, the undersigned has executed this Joinder Agreement as of
the date written below.

 

Date:

 

 

 

,

 

 

 

 

 

 

[NAME OF JOINING PARTY]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Address for Notices:

 

AGREED ON THIS [     ] day of [      ], 200[  ]:

 

JOSTENS HOLDING CORP.

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

JOSTENS IH CORP.

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

INSTRUMENT OF ACCESSION

 

This Instrument of Accession (this “Instrument of Accession”) is made as of the
date written below by the undersigned (the “Additional Syndicate Stockholder”)
in accordance with the Stock Purchase and Stockholders’ Agreement dated as of
September 3, 2003 (the “Syndicate Stockholders’ Agreement”) among JOSTENS
HOLDING CORP., JOSTENS IH CORP. and certain other persons named therein, as the
same may be amended from time to time.  Capitalized terms used, but not defined,
herein shall have the meaning ascribed to such terms in the Syndicate
Stockholders’ Agreement.

 

By execution of this Instrument of Accession, the Additional Syndicate
Stockholder shall be deemed to be a party to and “Syndicate Stockholder” under
the Syndicate Stockholders’ Agreement as of the date hereof and shall have all
of the rights and obligations of a Syndicate Stockholder, including the
obligation to purchase the number of shares of Common Stock and Preferred Stock
set forth opposite the signature of the Additional Syndicate Stockholder below
for the Purchase Price set forth below.  The Additional Syndicate Stockholder
hereby ratifies, as of the date hereof, and agrees to be bound by, all of the
terms, provisions and conditions contained in the Syndicate Stockholders’
Agreement.

 

This Instrument of Accession shall take effect and shall become an integral part
of the Syndicate Stockholders’ Agreement immediately upon (i) execution and
delivery by the Additional Syndicate Stockholder to the DLJMB Funds and (ii)
execution on behalf of the DLJMB Funds, Jostens Holding Corp. and Jostens IH
Corp. of this Instrument of Accession.

 

IN WITNESS WHEREOF, the undersigned has executed this Joinder Agreement as of
the date written below.

 

Date:

 

 

 

,

 

 

 

 

 

 

[NAME OF ADDITIONAL SYNDICATE
STOCKHOLDER]

Number of shares of Class A Common
Stock:

 

Number of shares of Class B Common
Stock:

 

Number of shares of Preferred Stock:

By:

 

 

Aggregate Purchase Price:

 

Name:

 

 

Title:

 

Address for Notices:

 

--------------------------------------------------------------------------------


 

AGREED ON THIS [     ] day of [       ], 200[  ]:

 

 

JOSTENS HOLDING CORP.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

JOSTENS IH CORP.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

DLJMB FUNDS:

 

 

 

 

 

 

 

 

 

 

DLJ Merchant Banking Partners III, L.P.

 

By:

DLJ Merchant Banking III, Inc.

 

 

Managing General Partner

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

DLJ Merchant Banking III, Inc., as Advisory
General Partner on behalf of DLJ Offshore Partners
III-1, C.V. and as attorney-in-fact for DLJ Merchant
Banking III, L.P., as Associate General Partner of
DLJ Offshore Partners III-1, C.V.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

DLJ Merchant Banking III, Inc., as Advisory
General Partner on behalf of DLJ Offshore Partners
III-2, C.V. and as attorney-in-fact for DLJ Merchant
Banking III, L.P., as Associate General Partner of
DLJ Offshore Partners III-2, C.V. 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

DLJ Merchant Banking III, Inc., as Advisory
General Partner on behalf of DLJ Offshore Partners
III, C.V.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

DLJ MB Partners III GmbH & Co. KG

 

By:

DLJ Merchant Banking III, L.P.

 

 

Managing Limited Partner

 

 

By:

DLJ Merchant Banking III, Inc.

 

 

General Partner

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

Millennium Partners II, L.P.

 

 

By:

DLJ Merchant Banking III, Inc.

 

 

Managing General Partner

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

MBP III Plan Investors, L.P.

 

 

 

 

 

 

By:

DLJ LBO Plans Management Corporation

 

 

Managing General Partner

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Number of Shares Owned by DLJMB

 

 

 

 

 

Class A

 

Class B

 

 

 

% Total
Owned

 

Shares

 

Price
per Share

 

Value

 

Shares

 

Price
per Share

 

Value

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DLJ Merchant Banking Partners III, L.P.

 

79.22

%

396,110

 

$

100.00

 

$

39,611,000.00

 

2,138,996

 

$

100.00

 

$

213,899,600.00

 

DLJ Offshore Partners III, C.V.

 

5.45

%

27,267

 

100.00

 

2,726,700.00

 

147,243

 

100.00

 

14,724,300.00

 

DLJ Offshore Partners III-1, C.V.

 

1.40

%

6,998

 

100.00

 

699,800.00

 

37,788

 

100.00

 

3,778,800.00

 

DLJ Offshore Partners III-2, C.V.

 

1.00

%

4,985

 

100.00

 

498,500.00

 

26,917

 

100.00

 

2,691,700.00

 

DLJ MB Partners III GmbH & Co. KG

 

0.66

%

3,307

 

100.00

 

330,700.00

 

17,859

 

100.00

 

1,785,900.00

 

Millenium Partners II, L.P.

 

0.27

%

1,338

 

100.00

 

133,800.00

 

7,223

 

100.00

 

722,300.00

 

MBP III Plan Investors, L.P.

 

12.00

%

59,995

 

100.00

 

5,999,500.00

 

323,974

 

100.00

 

32,397,400.00

 

Total

 

100.00

%

500,000

 

 

 

$

50,000,000.0

 

2,700,000

 

 

 

$

270,000,000.00

 

% Total  Value

 

 

 

 

 

 

 

11.90

%

 

 

 

 

64.29

%

 

 

 

Preferred Stock

 

 

 

 

 

Shares

 

Price
per Share

 

Value

 

Total Value

 

 

 

 

 

 

 

 

 

 

 

DLJ Merchant Banking Partners III, L.P.

 

79,222

 

$

1,000.00

 

$

79,222,000.00

 

$

332,732,600.00

 

DLJ Offshore Partners III, C.V.

 

5,453

 

1,000.00

 

5,453,000.00

 

22,904,000.00

 

DLJ Offshore Partners III-1, C.V.

 

1,400

 

1,000.00

 

1,400,000.00

 

5,878,600.00

 

DLJ Offshore Partners III-2, C.V.

 

997

 

1,000.00

 

997,000.00

 

4,187,200.00

 

DLJ MB Partners III GmbH & Co. KG

 

661

 

1,000.00

 

661,000.00

 

2,777,600.00

 

Millenium Partners II, L.P.

 

268

 

1,000.00

 

268,000.00

 

1,124,100.00

 

MBP III Plan Investors, L.P.

 

11,999

 

1,000.00

 

11,999,000.00

 

50,395,900.00

 

Total

 

100,000

 

 

 

$

100,000,000.00

 

$

420,000,000.00

 

% Total Value

 

 

 

 

 

23.81

%

100.00

%

 

Number of Shares Sold by Each DLJMB Fund

 

 

 

 

 

Class A

 

Class B

 

 

 

% Total
Owned

 

Shares

 

Price
per Share

 

Value

 

Shares

 

Price
per Share

 

Value

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DLJ Merchant Banking Partners III, L.P.

 

79.22

%

56,944

 

$

100.62

 

$

5,729,516.05

 

307,493

 

$

100.62

 

$

30,938,923.85

 

DLJ Offshore Partners III, C.V.

 

5.45

%

3,920

 

100.62

 

394,417.37

 

21,167

 

100.62

 

2,129,753.20

 

DLJ Offshore Partners III-1, C.V.

 

1.40

%

1,006

 

100.62

 

101,220.38

 

5,432

 

100.62

 

546,549.79

 

DLJ Offshore Partners III-2, C.V.

 

1.00

%

717

 

100.62

 

72,142.16

 

3,870

 

100.62

 

389,386.54

 

DLJ MB Partners III GmbH & Co. KG

 

0.66

%

475

 

100.62

 

47,792.92

 

2,567

 

100.62

 

258,283.01

 

Millenium Partners II, L.P.

 

0.27

%

192

 

100.62

 

19,318.40

 

1,038

 

100.62

 

104,440.11

 

MBP III Plan Investors, L.P.

 

12.00

%

8,625

 

100.62

 

867,818.84

 

46,574

 

100.62

 

4,686,121.11

 

Total

 

100.00

%

71,879

 

 

 

$

7,232,226.12

 

388,141

 

 

 

$

39,053,457.62

 

 

 

 

Preferred Stock

 

 

 

 

 

Shares

 

Price
per Share

 

Value

 

Total Value

 

 

 

 

 

 

 

 

 

 

 

DLJ Merchant Banking Partners III, L.P.

 

11,366

 

$

1,008.22

 

$

11,459,455.36

 

$

48,127,895.26

 

DLJ Offshore Partners III, C.V.

 

782

 

1,008.22

 

788,429.89

 

3,312,600.46

 

DLJ Offshore Partners III-1, C.V.

 

201

 

1,008.22

 

202,652.69

 

850,422.86

 

DLJ Offshore Partners III-2, C.V.

 

143

 

1,008.22

 

144,175.80

 

605,704.49

 

DLJ MB Partners III GmbH & Co. KG

 

95

 

1,008.22

 

95,781.12

 

401,857.06

 

Millenium Partners II, L.P.

 

38

 

1,008.22

 

38,312.45

 

162,070.96

 

MBP III Plan Investors, L.P.

 

1,722

 

1,008.22

 

1,736,158.91

 

7,290,098.86

 

Total

 

14,347

 

 

 

$

14,464,966.22

 

$

60,750,649.96

 

 

Number of Shares Purchased by Each Syndicate Shareholder

 

 

 

 

 

Class A

 

Class B

 

 

 

Syndication
Date

 

Shares

 

Price
per Share

 

Value

 

Shares

 

Price
per Share

 

Value

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NIB Capital Private Equity Co-Investments 2000 CV

 

9/4/03

 

21,276

 

$

100.62

 

$

2,140,720.20

 

114,890

 

$

100.62

 

$

11,559,848.83

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NIB Capital Private Equity Later Stage Co-Investments II CV

 

9/4/03

 

2,388

 

100.62

 

240,272.60

 

12,893

 

100.62

 

1,297,250.68

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Northwestern

 

9/4/03

 

23,664

 

100.62

 

2,380,992.80

 

127,783

 

100.62

 

12,857,099.52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

New York Life Capital Partners, LP

 

9/4/03

 

23,664

 

100.62

 

2,380,992.80

 

127,783

 

100.62

 

12,857,099.52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Omni

 

9/5/03

 

44

 

100.63

 

4,427.87

 

240

 

100.63

 

24,152.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C-Squared CDO Ltd.

 

9/4/03

 

843

 

100.62

 

84,819.85

 

4,552

 

100.62

 

458,007.07

 

Total

 

 

 

71,879

 

 

 

$

7,232,226.12

 

388,141

 

 

 

$

39,053,457.62

 

% Total  Value

 

 

 

 

 

 

 

11.90

%

 

 

 

 

64.28

%

 

 

 

Preferred Stock

 

 

 

 

 

Shares

 

Price
per Share

 

Value

 

Total Value

 

 

 

 

 

 

 

 

 

 

 

NIB Capital Private Equity Co-Investments 2000 CV

 

4,247

 

$

1,008.22

 

$

4,281,919.78

 

$

17,982,488.81

 

 

 

 

 

 

 

 

 

 

 

NIB Capital Private Equity Later Stage Co-Investments II CV

 

477

 

1,008.22

 

480,922.00

 

2,018,445.28

 

 

 

 

 

 

 

 

 

 

 

Northwestern

 

4,723

 

1,008.22

 

4,761,833.56

 

19,999,925.87

 

 

 

 

 

 

 

 

 

 

 

New York Life Capital Partners, LP

 

4,723

 

1,008.22

 

4,761,833.56

 

19,999,925.87

 

 

 

 

 

 

 

 

 

 

 

Omni

 

9

 

1,008.44

 

9,076.00

 

37,655.87

 

 

 

 

 

 

 

 

 

 

 

C-Squared CDO Ltd.

 

168

 

1,008.22

 

169,381.33

 

712,208.25

 

Total

 

14,347

 

 

 

$

14,464,966.22

 

$

60,750,649.96

 

% Total  Value

 

 

 

 

 

23.81

%

100.00

%

 

Class A Value

 

Class B Value

 

Preferred Value

 

Total Value

 

 

 

 

 

 

 

 

 

 

 

 

 

$

2,140,716.43

 

$

11,559,868.70

 

$

4,281,432.85

 

$

17,982,017.98

 

89.91

%

 

 

 

 

 

 

 

 

 

 

240,235.95

 

1,297,274.16

 

480,471.91

 

$

2,017,982.02

 

10.09

%

 

 

 

 

 

 

 

 

 

 

 

2,380,952.38

 

12,857,142.86

 

4,761,904.76

 

20,000,000.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2,380,952.38

 

12,857,142.86

 

4,761,904.76

 

20,000,000.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4,464.29

 

24,107.14

 

8,928.57

 

37,500.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

84,821.43

 

458,035.71

 

169,642.86

 

712,500.00

 

 

 

 

$

7,232,142.86

 

$

39,053,571.43

 

$

14,464,285.71

 

$

60,750,000.00

 

 

 

11.90%

 

64.29

%

23.81

%

100.00

%

 

 

 

Purchase
Date

 

Days
Elapsed

 

Prime
+ 2%

 

Preferred

 

Interest
Common

 

Interest
Preferred

 

Common

 

Preferred

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7/29/03

 

37

 

6.00

%

8.00

%

0.62

 

8.22

 

100.62

 

1,008.22

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7/29/03

 

37

 

6.00

%

8.00

%

0.62

 

8.22

 

100.62

 

1,008.22

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7/29/03

 

37

 

6.00

%

8.00

%

0.62

 

8.22

 

100.62

 

1,008.22

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7/29/03

 

37

 

6.00

%

8.00

%

0.62

 

8.22

 

100.62

 

1,008.22

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7/29/03

 

38

 

6.00

%

8.00

%

0.63

 

8.44

 

100.63

 

1,008.44

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7/29/03

 

37

 

6.00

%

8.00

%

0.62

 

8.22

 

100.62

 

1,008.22

 

 

--------------------------------------------------------------------------------